Case: 17-13595            Date Filed: 09/17/2019              Page: 1 of 66


                                                                                                       [PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                     ________________________

                                             No. 17-13595
                                       ________________________

                                 D.C. Docket No. 0:12-cv-60460-WJZ

UNITED STATES OF AMERICA,
                                                                                           Plaintiff-Appellants,
                                                        versus

STATE OF FLORIDA,
                                                                                         Defendant-Appellees.
                                       ________________________

                            Appeal from the United States District Court
                                for the Southern District of Florida
                                  ________________________

                                             (September 17, 2019)

Before JILL PRYOR, BRANCH, and BOGGS,∗ Circuit Judges.

                                         Table of Contents
ANALYSIS ................................................................................................................5
I. An Overview of Title II of the ADA ......................................................................5
II. The Remedial Structure of Title VI of the Civil Rights Act ...............................12
   A. Title VI Enforcement Regulations Contemplate Department of Justice
   Enforcement Suits ................................................................................................14



         ∗
         Honorable Danny J. Boggs, United States Circuit Judge for the Sixth Circuit, sitting by
designation.
                   Case: 17-13595              Date Filed: 09/17/2019                Page: 2 of 66


   B. Enforcing Title VI: Any Other Means Authorized By Law ...........................17
III. Section 505 of the Rehabilitation Act ................................................................21
   A. Rehabilitation Act Enforcement Regulations Tracked Title VI Regulations .22
   B. Department of Justice Enforcement of the Rehabilitation Act .......................27
IV. Enforcement of Title II of the ADA ..................................................................32
   A. Title II Enforcement Regulations Follow Regulations Promulgated Under the
   Rehabilitation Act and Title VI............................................................................33
   B. Title II of the ADA Permits Department of Justice Enforcement ..................39
   C. The Legislative History of Title II Supports the Attorney General’s Authority
   to File Suit ............................................................................................................46
   D. The Department of Justice Has Filed Suit to Enforce Title II ........................51
   E. Federalism Principles Do Not Alter Our Conclusion......................................54
CONCLUSION ........................................................................................................58



BOGGS, Circuit Judge:

         In September 2012, after completing a six-month investigation, the

Department of Justice issued a Letter of Findings notifying Florida that it was failing

to meet its obligations under Title II of the Americans With Disabilities Act of 1990

(“ADA”) and its implementing regulations, by “unnecessarily institutionalizing

hundreds of children with disabilities in nursing facilities.” The Department of

Justice also asserted that Florida’s Medicaid policies and practices placed other




                                                             2
               Case: 17-13595       Date Filed: 09/17/2019        Page: 3 of 66


children who have “medically complex” 1 conditions, or who are “medically

fragile,” 2 at risk of unnecessary institutionalization.

       The Department of Justice negotiated with Florida to attempt to resolve the

violations identified in the Letter of Findings. After concluding that it could not

obtain voluntary compliance, the Department of Justice filed suit in the Southern

District of Florida in July 2013, seeking declaratory and injunctive relief under Title

II of the ADA and 28 C.F.R. § 35.130(d).

       In December 2013, pursuant to Fed. R. Civ. P. 42(a), the district court

consolidated the Department of Justice’s suit with a previously-filed class-action

complaint from a group of children who similarly alleged that Florida’s policies




       1
          The Letter of Findings relied on Florida’s then-operative definition of “medically
complex.” The term describes “a person [who] has chronic debilitating diseases or conditions of
one (1) or more physiological or organ systems that generally make the person dependent upon
twenty-four (24) hour-per-day medical, nursing, or health supervision or intervention.” Fla.
Admin. Code R. 59G-1.010(164) (2012). Florida has since amended its Administrative Code, and
this definition no longer appears. See Fla. Admin. Code R. 59G-1.010.
       2
        At the time the Letter of Findings was issued, Florida defined “medically fragile” as a
person who is:

              medically complex and whose medical condition is of such a nature
              that he is technologically dependent, requiring medical apparatus or
              procedures to sustain life, e.g., requires total parenteral nutrition
              (TPN), is ventilator dependent, or is dependent on a heightened level
              of medical supervision to sustain life, and without such services is
              likely to expire without warning.

Fla. Admin. Code R. 59G-1.010(165) (2012). This definition no longer appears in Florida’s
Administrative Code. See Fla. Admin. Code R. 59G-1.010.
                                               3
                Case: 17-13595       Date Filed: 09/17/2019       Page: 4 of 66


caused, or put them at risk of, unnecessary institutionalization and unlawful

segregation on the basis of disability. See A.R. v. Sec’y Fla. Agency for Health Care

Admin., 769 F. App’x 718 (11th Cir. 2019).

       Shortly before the consolidation, Florida filed a Motion for Judgment on the

Pleadings, asserting that Title II of the ADA did not authorize the Attorney General

to file suit.    The district court denied Florida’s motion, concluding that the

Department of Justice had reasonably interpreted Title II and had the authority to

file suit to enforce Title II. See A.R. v. Dudek, 31 F. Supp. 3d 1363, 1367 (S.D. Fla.

2014).

       In 2016, the district court sua sponte revisited the issue3 and dismissed the

Department of Justice’s case because it concluded that the Attorney General lacked

standing to sue under Title II of the ADA. See C.V. v. Dudek, 209 F. Supp. 3d 1279,

1282 (S.D. Fla. 2016). After further litigation, the district court dismissed the

children’s case. This appeal followed.




       3
          There do not appear to be any significant factual or legal changes between the 2014
decision and the 2016 decision. The consolidated cases were reassigned in 2014, shortly after the
district court decided Florida’s Motion for Judgment on the Pleadings. In 2016, the district court
justified its departure from the 2014 decision because it concluded that the 2014 decision
erroneously applied Chevron U.S.A. Inc. v. Nat. Res. Defense Council, Inc., 467 U.S. 837 (1984),
and improperly deferred to the Department of Justice’s interpretation of the statute. See C.V. v.
Dudek, 209 F. Supp. 3d 1279, 1291 n.11 (S.D. Fla. 2016).
                                                4
             Case: 17-13595     Date Filed: 09/17/2019   Page: 5 of 66


                                    ANALYSIS

      This case requires us to determine whether the Attorney General has a cause

of action to enforce Title II of the ADA. This is a purely legal question, requiring

statutory interpretation. Therefore, the proper standard of review is de novo.

Stansell v. Revolutionary Armed Forces of Colombia, 704 F.3d 910, 914 (11th Cir.

2014).

                       I. An Overview of Title II of the ADA

      The ADA was intended to “provide a clear and comprehensive national

mandate for the elimination of discrimination against individuals with disabilities,”

and establish strong, enforceable standards to achieve that goal.         42 U.S.C.

§ 12101(b)(1)–(2).   Congress envisioned that, through the ADA, the Federal

Government would take “a central role in enforcing the standards established in this

chapter on behalf of individuals with disabilities,” and invoked “the sweep of

congressional authority, including the power to enforce the [F]ourteenth

[A]mendment and to regulate commerce” to “address the major areas of

discrimination faced day-to-day by people with disabilities.” Id. (b)(3)–(4). See

also United States v. Georgia, 546 U.S. 151, 154 (2006).

      Part A of Title II, 42 U.S.C. §§ 12131–12134, addresses public services

provided by public entities.      A “public entity” means “any State or local

government,” or “any department, agency, special purpose district, or other


                                         5
              Case: 17-13595     Date Filed: 09/17/2019   Page: 6 of 66


instrumentality of a State or States or local government . . . .”           42 U.S.C.

§ 12131(1)(A)–(B). Title II prohibits discrimination based on disability, specifically,

“[s]ubject to the provisions of this subchapter, no qualified individual with a

disability shall, by reason of such disability, be excluded from participation in or be

denied the benefits of the services, programs, or activities of a public entity, or be

subjected to discrimination by any such entity.” 42 U.S.C. § 12132. The term

“qualified individual with a disability” means:

             an individual with a disability who, with or without
             reasonable modifications to rules, policies, or practices,
             the removal of architectural, communication, or
             transportation barriers, or the provision of auxiliary aids
             and services, meets the essential eligibility requirements
             for the receipt of services or the participation in programs
             or activities provided by a public entity.

42 U.S.C. § 12131(2).

      Title II’s enforcement provision states that “[t]he remedies, procedures, and

rights set forth in section 794a of Title 29 shall be the remedies, procedures, and

rights this subchapter provides to any person alleging discrimination on the basis of

disability in violation of section 12132 of this title.” 42 U.S.C. § 12133. Congress

directed the Attorney General to “promulgate regulations in an accessible format

that implement [Title II].” 42 U.S.C. § 12134(a). Such regulations, with the

exception of specifically-identified terms,

             shall be consistent with this chapter and with the
             coordination regulations under part 41 of title 28, Code of
                                          6
               Case: 17-13595        Date Filed: 09/17/2019      Page: 7 of 66


              Federal Regulations (as promulgated by the Department of
              Health, Education, and Welfare on January 13, 1978),
              applicable to recipients of Federal financial assistance
              under section 794 of Title 29.

Id. (b).

       It is undisputed that Title II permits a private cause of action for injunctive

relief or money damages. Fry v. Napoleon Cmty. Schs., 137 S. Ct. 743, 750 (2017).

We must determine whether Title II’s enforcement scheme, 42 U.S.C. § 12133,

permits the Attorney General to bring an enforcement action. 4 The starting point is

the language of the statute. United States Dep’t of Transp. v. Paralyzed Veterans of

Am., 477 U.S. 597, 604 (1986). If the words of the statute are unambiguous, then

we may conclude the inquiry there. Connecticut Nat’l Bank v. Germain, 503 U.S.
249, 254 (1992).

       Through a series of cross-references, the enforcement mechanism for Title II

of the ADA is ultimately Title VI of the Civil Rights Act of 1964. See 42 U.S.C.

§ 12133; 29 U.S.C. § 794a; 42 U.S.C. § 2000d-1. Section 12133 of Title II states



       4
          Florida maintains that Supreme Court decisions examining Title II’s enforcement
provisions that consistently mention private enforcement without considering public enforcement
support a conclusion that Title II was never meant to permit public enforcement. But in each of
those cases, the Supreme Court was confronted with questions stemming from private litigation
(the United States intervened to defend abrogation of state sovereign immunity in two cases). See
Fry v. Napoleon Cmty. Schs., 137 S. Ct. 743, 751–52 (2017); United States v. Georgia, 546 U.S.
151, 154–55 (2006); Tennessee v. Lane, 541 U.S. 509, 513 (2004); Barnes v. Gorman, 536 U.S.
181, 183 (2002); Olmstead v. L.C. ex rel. Zimring, 527 U.S. 581, 588 (1999). The Court was not
required to consider whether the Attorney General could enforce Title II in those cases. We do
not consider the Supreme Court’s silence on an issue that was not presented dispositive.
                                               7
              Case: 17-13595     Date Filed: 09/17/2019   Page: 8 of 66


that the “remedies, procedures, and rights” available to a person alleging

discrimination are those available in § 505 of the Rehabilitation Act of 1973,

29 U.S.C. § 794a. Section 505 contains a provision for enforcing § 504 of the

Rehabilitation Act, which prohibits discrimination on the basis of disability by

programs and activities receiving federal financial assistance.       See 29 U.S.C.

§§ 794(a); 794a. In relevant part, § 505 states that:

             The remedies, procedures, and rights set forth in title VI
             of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.)
             (and in subsection (e)(3) of section 706 of such Act (42
             U.S.C. 2000e-5), applied to claims of discrimination in
             compensation) shall be available to any person aggrieved
             by any act or failure to act by any recipient of Federal
             assistance or Federal provider of such assistance under
             section 794 of this title.

29 U.S.C. § 794a(a)(2).

      Like § 504 of the Rehabilitation Act, § 601 of Title VI of the Civil Act of 1964

prohibits discrimination, exclusion, or denial of benefits—in that statutory scheme,

on the basis of race, color, or national origin—by “any program or activity receiving

federal financial assistance.” 42 U.S.C. § 2000d.

      Section 602 of Title VI requires the various federal departments and agencies

that provide federal financial assistance to “effectuate” § 601 by “issuing rules,

regulations, or orders of general applicability . . . .” 42 U.S.C. § 2000d-1. Agencies

may “effect” “[c]ompliance with any requirement adopted pursuant to this

section . . . (1) by the termination of or refusal to grant or to continue assistance
                                          8
               Case: 17-13595        Date Filed: 09/17/2019      Page: 9 of 66


under such program or activity to any recipient . . . or (2) by any other means

authorized by law . . . .” Ibid. Before any action may be taken, the department or

agency must issue appropriate notice and determine that it cannot obtain voluntary

compliance. Ibid.

       Florida insists that we need not consider the “remedies, procedures, and

rights” available in § 505 of the Rehabilitation Act, or Title VI of the Civil Rights

Act.   It reasons that, because the Attorney General is not a “person alleging

discrimination,” he is “not within the class to whom Title II provides enforcement

authority,” and therefore is not authorized to bring suit to enforce Title II. To support

this argument, Florida compares Titles I and III of the ADA, which expressly

mention the Attorney General, with Title II, which does not.5

       The United States contends that this interpretation (followed by the district

court) “misreads the plain text of Title II.” It asserts that “Title II does not authorize

the Attorney General to file enforcement suits by equating the Attorney General with

a ‘person alleging discrimination.’” Rather, it contends that the phrase “remedies,

procedures, and rights” in § 12133 is the operative phrase for statutory analysis. By




       5
         The dissenting opinion focuses on the presumption against treating the government as a
“person,” citing Return Mail, Inc. v. U.S. Postal Serv., 587 U.S. ____ (2019), No. 17-1594, 2019
WL 2412904, at *5 (June 10, 2019). The Supreme Court’s holding in Return Mail should not
change our analysis: in Return Mail, the underlying patent-review statute provided specific
remedies for a specified offended party, thus differing significantly from the complex “remedies,
procedures, and rights” structure of the ADA explained in detail in Part IV of our opinion.
                                               9
             Case: 17-13595     Date Filed: 09/17/2019    Page: 10 of 66


cross-referencing to other statutes, Congress made a “package” of remedies, rights,

and procedures available that may include enforcement by the Attorney General.

      In enacting the ADA, Congress legislated in light of existing remedial statutes.

See Olmstead v. L.C. ex rel. Zimring, 527 U.S. 581, 590 & n.4 (1999); Shotz v. City

of Plantation, Fla., 344 F.3d 1161, 1176–77 (11th Cir. 2003). This decision carries

significant weight. When Congress adopts a new law that incorporates sections of a

prior law, “Congress normally can be presumed to have had knowledge of the

interpretation given to the incorporated law, at least insofar as it affects the new

statute.” Lorillard v. Pons, 434 U.S. 575, 581 (1978). Because in Title II Congress

expressly incorporated § 505 of the Rehabilitation Act, which in turn incorporated

Title VI of the Civil Rights Act, as the available “remedies, procedures, and rights,”

it is “especially justified” to conclude that Congress was aware of prior

interpretations, as well as the operation of, both Acts. See Cannon v. Univ. of Chi.,

441 U.S. 677, 696–98 (1979) (applying a similar presumption while using Title VI

to interpret Title IX). Focusing solely on the word “person” and the difference in

the language of enforcement provisions within the ADA ignores this presumption.

      Title II, the Rehabilitation Act, and Title VI are structured in a similar manner.

Each has a statutory provision forbidding discrimination. Compare 42 U.S.C.

§ 2000d, with 29 U.S.C. § 794(a), and 42 U.S.C. § 12132. Indeed, § 202 of Title II

(42 U.S.C. § 12132) and § 504 of the Rehabilitation Act overlap substantially in their


                                          10
             Case: 17-13595      Date Filed: 09/17/2019     Page: 11 of 66


prohibitions on discrimination on the basis of disability. See Barnes v. Gorman, 536
U.S. 181, 184–85 (2002). Title II and the Rehabilitation Act share the same

enforcement provision, which incorporates the entirety of Title VI. See 42 U.S.C.

§ 12133; 29 U.S.C. § 794a(a)(2).

      It is true that, at first glance, Title II’s enforcement provision is not as specific

as those in Titles I and III. But that difference should not dictate a conclusion that,

absent greater specificity, we should simply assume that a single word in § 12133

ends all inquiry.    Because Congress chose to cross-reference other statutory

provisions to identify how Title II may be enforced, we must consider those statutory

provisions. Courts construing Title II and the Rehabilitation Act have taken the same

approach. See Barnes, 536 U.S. at 185 (Title II); Olmstead, 527 U.S. at 590 n.4

(Title II); Alexander v. Choate, 469 U.S. 287, 293 n.7 (1985) (Rehabilitation Act);

Community Television of S. Cal. v. Gottfried, 459 U.S. 498 (1983) (Rehabilitation

Act); Liese v. Indian River Cty. Hosp. Dist., 701 F.3d 334, 348 (11th Cir. 2012)

(Rehabilitation Act); Shotz, 344 F.3d at 1169–70 (Title II); United States v. Baylor

Univ. Med. Ctr., 736 F.2d 1039, 1043–45 (5th Cir. 1984), cert. denied, 469 U.S.
1189 (1985) (Rehabilitation Act).

      We begin in Part II by discussing the remedial provisions of Title VI of the

Civil Rights Act, as it is the earliest-enacted statute and ultimate fount of the cascade

of cross-references. We also examine the regulations promulgated with Title VI and


                                           11
               Case: 17-13595       Date Filed: 09/17/2019      Page: 12 of 66


litigation that considered whether the United States could file suit to enforce Title

VI. Next, in Part III, we analyze § 505 of the Rehabilitation Act, its accompanying

regulations, and cases in which the United States brought suit to enforce the

Rehabilitation Act. In Part IV, we return to Title II of the ADA and examine the

regulations the Attorney General promulgated pursuant to Congress’s directive in

42 U.S.C. § 12134, and the district court’s conclusions about the scope of Title II

enforcement. We analyze Title II’s legislative history, and other cases in which

federal courts have concluded that the Attorney General may file suit to enforce Title

II.

            II. The Remedial Structure of Title VI of the Civil Rights Act

       Title VI contains two enforcement mechanisms. See Alexander v. Sandoval,

532 U.S. 275, 280–81, 288–89 (2001); Arthur R. Block, Enforcement of Title VI

Compliance Agreements by Third Party Beneficiaries, 18 Harv. C.R.-C.L. L. Rev.

1, 9–10 (1983). First, § 601 contains an implied private cause of action. See

Sandoval, 532 U.S. at 279–80. The second enforcement mechanism is in § 602,

which, as discussed above, directs federal agencies to “effectuate” § 601’s

prohibition on discrimination by programs that receive federal funding through

regulation, fund termination, and “any other means authorized by law.”6 See id. at



       6
         The regulatory powers attached to § 602 are substantial by contrast with other grants of
regulatory power elsewhere in the Civil Rights Act. In Title VII, for example, Congress specified
                                               12
               Case: 17-13595        Date Filed: 09/17/2019        Page: 13 of 66


289. Regulations promulgated pursuant to § 602 do not create a private right of

action. 7 Id. at 289. Agencies enforce § 601’s prohibition on discrimination “either

by terminating funding to the ‘particular program, or part therof,’ that has violated

the regulation or ‘by any other means authorized by law[.]” Ibid. (quoting 42 U.S.C.

§ 2000d-1). This system, developed in the 1960s, was well-established at the time

the ADA and the Rehabilitation Act were enacted. See Block, supra, 9–10.




that the EEOC could create “procedural” regulations to carry out the Title, rather than Congress’s
more substantive grant of authority in Title VI to implement § 601. See Olatunde C.A. Johnson,
Lawyering That Has No Name: Title VI and the Meaning of Private Enforcement, 66 Stan. L. Rev.
1293, 1298 (2014) (citing 42 U.S.C. § 2000e-12).
        7
          In Alexander v. Sandoval, 532 U.S. 275, 279 (2001), the Supreme Court considered
whether a private cause of action existed to enforce Department of Justice regulations promulgated
under § 602. Sandoval had filed suit, alleging that Alabama’s policy of administering driver’s
license examinations only in English violated a Department of Justice regulation that forbade
recipients of funding from using methods of administration that had the effect of discriminating
on the basis of race, color, or national origin. Id. at 278–79. Florida points to Sandoval for the
proposition that expressly providing one method of enforcing a substantive rule suggests that
Congress intended to preclude others. The Supreme Court made this statement in Sandoval as it
concluded that private individuals may not sue to enforce agency regulations promulgated under
§ 602 because that statute did not contemplate a private right of action—rather, it directed
authority to agencies. Id. at 289. Sandoval instructs us that we must look to the statutory language
of particular provisions to assess the method of enforcement Congress has provided. Further, as
the Supreme Court explained in Cannon v. Univ. of Chi., 441 U.S. 677, 711 (1979), when it
concluded that Title IX implied a private right of action, the fact that other provisions of a
“complex statutory scheme create express remedies” is not a sufficient reason to conclude that
separate sections do not contain other remedies. The Court “has generally avoided this type of
‘excursion into extrapolation of legislative intent,’ unless there is other, more convincing evidence
that Congress meant to exclude the remedy.” Ibid. (quoting Cort v. Ash, 422 U.S. 66, 83 n.14
(1975)).
                                                 13
               Case: 17-13595       Date Filed: 09/17/2019      Page: 14 of 66


     A. Title VI Enforcement Regulations Contemplate Department of Justice
                                Enforcement Suits

       It is helpful to survey the Department of Justice’s regulations addressing Title

VI enforcement, particularly because Congress, in § 602, specifically directed the

Department of Justice (and other agencies) to make those regulations. When the

“empowering provision” of a statute directs the agency to regulate as necessary to

carry out what Congress intends, “the validity of a regulation promulgated

thereunder will be sustained so long as it is ‘reasonably related to the purposes of

the enabling legislation.’” Mourning v. Family Publ’ns Serv., Inc., 411 U.S. 356,

369 (1973) (quoting Thorpe v. Hous. Auth. of City of Durham, 393 U.S. 268, 280–

81 (1969)); see also Consolidated Rail Corp. v. Darrone, 465 U.S. 624, 634 (1984)

(deferring to “contemporaneous regulations issued by the agency responsible for

implementing a congressional enactment”).

       Individuals who believe that they have been subjected to discrimination in

violation of Title VI may file a written complaint. See 28 C.F.R. § 42.107(b). Upon

receipt of a complaint, the Department is required to “make a prompt investigation,”

to determine whether a recipient of federal funding has failed to comply with the

antidiscrimination requirements. Id. (c).8 If that investigation demonstrates that the




       8
        Agencies are also required to conduct periodic compliance reviews to ensure that federal-
funding recipients are complying with their obligations. 28 C.F.R. § 42.107(a). A compliance
                                               14
              Case: 17-13595       Date Filed: 09/17/2019      Page: 15 of 66


recipient is not in compliance, then the Department must notify the recipient and

attempt to resolve the matter by “informal means” if possible. Id. (d)(1).

       If the Department and recipient are unable to resolve the matter, then further

action may be taken to induce compliance. Ibid. Such actions may include

suspending, terminating, refusing to grant or continue federal financial assistance,

or “any other means authorized by law[.]” 28 C.F.R. § 42.108(a). The Department

of Justice has characterized those other means as including, but not limited to

“[a]ppropriate proceedings brought by the Department to enforce any rights of the

United States under any law of the United States (including other titles of the Act),

or any assurance or other contractual undertaking,” or “[a]ny applicable proceeding

under State or local law.” Id. (a)(1)–(2). The Department may not take such actions

until it has determined that it cannot secure voluntary compliance, the Attorney

General has approved the action, and the non-complying party has been notified of

its failure to comply and the action to be taken. Id. (d).

       Terminating or refusing to provide federal funding is the “ultimate

sanction[.]” 28 C.F.R. § 50.3. To avoid such a drastic step, the Department’s

guidelines urge agencies to take alternatives to achieve “prompt and full compliance




review that indicates that there may be discrimination or noncompliance with agency regulations
may also trigger an investigation. Id. (c).
                                              15
              Case: 17-13595      Date Filed: 09/17/2019    Page: 16 of 66


so that needed Federal assistance may commence or continue.”                    Ibid.   Such

alternatives include administrative action or court enforcement.

              Compliance with the nondiscrimination mandate of title
              VI may often be obtained more promptly by appropriate
              court action than by hearings and termination of
              assistance. Possibilities of judicial enforcement include
              (1) a suit to obtain specific enforcement of assurances,
              covenants running with federally provided property,
              statements or compliance or desegregation plans filed
              pursuant to agency regulations, (2) a suit to enforce
              compliance with the other titles of the 1964 Act, other
              Civil Rights Acts, or constitutional or statutory provisions
              requiring nondiscrimination, and (3) initiation of, or
              intervention or other participation in, a suit for other relief
              designed to secure compliance.

Ibid.

        Florida argues that Title VI (and § 505 of the Rehabilitation Act, which we

discuss infra in Part III, pp. 23–33) do not authorize federal enforcement actions,

and never have. It maintains that the cases the United States relies upon are limited

to “specific performance of contractual assurances of compliance obtained from

recipients of federal funds.”

        It is hardly surprising that many Title VI cases are actions to ensure

compliance by recipients of federal funding. Title VI was intended to ensure that

“funds of the United States are not used to support racial discrimination.” 110 Cong.

Rec. 6544 (1964) (statement of Sen. Humphrey). One of the easiest methods of

achieving this goal was to require all recipients or seekers of federal financial


                                            16
              Case: 17-13595    Date Filed: 09/17/2019    Page: 17 of 66


assistance to execute assurances that they would not discriminate. Such assurances

stated that the United States could enforce those agreements in court. See 28 C.F.R.

§ 42.105(a)(1).

             B. Enforcing Title VI: Any Other Means Authorized By Law

      Even though government Title VI enforcement actions may be brought to

ensure a funding recipient’s assurances of nondiscrimination, Title VI does not limit

“other means authorized by law” solely to such enforcement. United States v.

Marion Cty. Sch. Dist., 625 F.2d 607 (5th Cir. 1980), cert. denied, 451 U.S. 910

(1981), illustrates this principle. There, the Fifth Circuit determined that the United

States had authority to sue to enforce a school district’s contractual assurance to

comply with Title VI’s prohibition against discrimination. Id. at 617. The court

observed that the government’s complaint described the suit as one to compel

specific performance and enforce Title VI and the Fourteenth Amendment. Id. at

609 n.3. The district court had dismissed the complaint because it concluded that,

by establishing alternative means to achieve federal antidiscrimination objectives,

Congress nullified the United States’s existing right to sue to enforce contracts. Id.

at 611–12.

      The court rejected this reasoning, concluding that the Civil Rights Act did not

limit enforcement strategies to only those means set out explicitly in the Act. The

government has a right to “sue to enforce its contracts . . . as a matter of federal


                                          17
               Case: 17-13595         Date Filed: 09/17/2019        Page: 18 of 66


common law without the necessity of a statute.” Id. at 611. Congress may, by

statute, remove that right, but only if it offers “extremely, even unmistakably clear”

evidence of such intent. Ibid. (citing United States v. United Mine Workers, 330
U.S. 258, 272 (1947)).

       The language in § 602 supported this conclusion. It “clearly provide[d] that

other means of action, even if not mentioned in the Act, are to be preserved.” Id. at

612. The phrase “any other means authorized by law” showed that Congress

intended to preserve other methods of enforcement—including filing suit. Id. at

612–13. The Civil Rights Act contained a provision that explicitly preserved the

existing authority of the Attorney General, the United States, or any agency, to bring,

or intervene in, any action or proceeding. Id. at 612 (citing 42 U.S.C. § 2000h-3).

       The Fifth Circuit only considered whether § 602 permitted contract

enforcement actions. The United States’ response to the school district’s motion to

dismiss had asserted that the Title VI and Fourteenth Amendment claims were not

brought as independent causes of action, but subsidiary to the contract claims. Id. at

609 n.3.9 Because the Fifth Circuit resolved the case on the contractual question, it




       9
         This is not necessarily the winning point Florida thinks it is. The United States’s authority
to bring contractual actions is, as the Fifth Circuit pointed out in United States v. Marion Cty. Sch.
Dist., 625 F.2d 607, 611 (5th Cir. 1980), cert. denied, 451 U.S. 910 (1981), clearly established.
The decision to emphasize the contract action may have been a strategic litigation decision, or it
may have been made for any of a number of reasons. Regardless, we decline to accord substantial
weight to an assertion made in a brief in a different case over thirty years ago.
                                                 18
               Case: 17-13595       Date Filed: 09/17/2019       Page: 19 of 66


did not consider whether the United States had an “implied right of action under

Title VI,” or the “inherent authority to sue to enforce the Fourteenth Amendment.”

Id. at 616–17.

       Akin to Marion County, in United States v. Alabama, 828 F.2d 1532, 1547

(11th Cir. 1987), cert. denied, 487 U.S. 1210 (1988), superseded by statute on other

grounds by J.W. v. Birmingham Bd. of Educ., 904 F.3d 1248 (11th Cir. 2018), we

acknowledged that Title VI’s status as spending-power legislation, and the presence

of federal funding was sufficient to permit the United States to file suit to enforce

Title VI’s antidiscrimination provisions. A review of the history of Title VI

demonstrates that the United States has consistently used such litigation to enforce

its provisions.10

       Other cases that have considered § 602’s administrative-enforcement scheme

have recognized the Attorney General’s right to bring legal actions as an avenue of

enforcing Title VI without specifying that only contract actions are permissible. In




       10
          See, e.g., United States v. Fordice, 505 U.S. 717, 724 (1992); United States v. Harris
Methodist Forth Worth, 970 F.2d 94, 96 (5th Cir. 1992); United States v. Lovett, 416 F.2d 386,
390 n.4, 391 n.5 (8th Cir. 1969); United States v. Louisiana, 692 F. Supp. 642, 649–50 (E.D. La.
1988), vacated on other grounds by 715 F. Supp. 606 (E.D. La. 1990); United States v. Yonkers
Bd. of Educ., 518 F. Supp. 191, 201 (S.D.N.Y. 1981); United States v. El Camino Cmty. Coll. Dist.,
454 F. Supp. 825, 826–27 (C.D. Cal. 1978), aff’d, 600 F.2d 1258 (9th Cir. 1979); United States v.
Texas, 321 F. Supp. 1043, 1057–58 & n.18 (E.D. Tex. 1970), supplemented by 330 F. Supp. 235
(E.D. Tex. 1971), aff’d by 447 F.2d 441 (5th Cir. 1971); United States v. Tatum Indep. Sch. Dist.,
306 F. Supp. 285, 288 (E.D. Tex. 1969); United States by Clark v. Frazer, 297 F. Supp. 319, 323
(M.D. Ala. 1968).
                                               19
             Case: 17-13595     Date Filed: 09/17/2019   Page: 20 of 66


National Black Police Ass’n v. Velde, 712 F.2d 569, 572 (D.C. Cir. 1983), cert.

denied, 466 U.S. 963 (1984), the court considered whether agency officials’ failure

to terminate federal funding to discriminatory local law enforcement violated their

statutorily-imposed duties. In concluding that terminating federal funding was

discretionary, the court relied on Title VI’s construction to permit other enforcement

schemes, including “referral of cases to the Attorney General, who may bring an

action against the recipient.” Id. at 575. See also United States v. Maricopa Cty.,

151 F. Supp. 3d 998, 1018–19 (D. Ariz. 2015), aff’d 889 F.3d 648 (9th Cir. 2018);

United States v. Tatum Indep. Sch. Dist., 306 F. Supp. 285, 288 (E.D. Tex. 1969);

United States v. Frazer, 297 F. Supp. 319, 323 (M.D. Ala. 1968).

      The phrase “any other means authorized by law” in § 602 appears to be

routinely interpreted to permit suit by the Department of Justice. See United States

v. Baylor Univ. Med. Ctr., 736 F.2d 1039, 1050 (5th Cir. 1984), cert. denied, 469
U.S. 1189 (1985) (phrase refers to federal enforcement); Brown v. Califano, 627
F.2d 1221, 1224 & n.10, 1227, 1233 & n.73 (D.C. Cir. 1980) (discussing referrals

to the Department of Justice); Maricopa Cty., 151 F. Supp. 3d at 1018–19; Adams v.

Richardson, 351 F. Supp. 636, 641 (D.D.C. 1972).

      A similar phrase in another statute has received a comparable interpretation.

In United States v. Miami Univ., 294 F.3d 797, 808 (6th Cir. 2002), the Sixth Circuit

considered whether the phrase “any other action authorized by law with respect to


                                         20
             Case: 17-13595     Date Filed: 09/17/2019    Page: 21 of 66


the recipient” in the Family Educational Rights and Privacy Act (“FERPA”)

conferred standing upon the Department of Education to seek injunctive relief. The

court observed that, while FERPA contained a general authorization to permit the

Secretary of Education to “take appropriate actions to enforce” FERPA, that alone

was insufficient to permit enforcement litigation. Ibid. (citing 20 U.S.C. § 1232g(f)).

However, another provision in FERPA offered the Secretary a menu of options in

response to noncompliance with FERPA, including “any other action authorized by

law with respect to the recipient.” Id. at 807–08 (citing 20 U.S.C. § 1234c(a)(4)).

The court concluded that this language “expressly” permitted the Secretary to sue to

enforce FERPA “in lieu of its administrative remedies.” Id. at 808. In reaching this

conclusion, the Sixth Circuit relied on Baylor Univ. Med. Ctr., 736 F.2d at 1050,

which had interpreted the Rehabilitation Act (encompassing § 602), and National

Black Police Ass’n, 712 F.2d at 575, which discussed § 602.

      A review of the statute, the regulations that Congress expressly directed the

agencies to create, and precedent demonstrates that Title VI contains an

administrative enforcement scheme and permits judicial enforcement of its

prohibition against discrimination. We next turn to the Rehabilitation Act.

                      III. Section 505 of the Rehabilitation Act

      The Rehabilitation Act established a “comprehensive federal program” that

Congress intended to benefit individuals with disabilities. Consolidated Rail Corp.


                                          21
               Case: 17-13595      Date Filed: 09/17/2019       Page: 22 of 66


v. Darrone, 465 U.S. 624, 626 (1984). It was originally enacted without an

enforcement provision. See Community Television of S. Cal. v. Gottfried, 459 U.S.
498, 509 (1983). Because § 504 was “patterned after Title VI of the Civil Rights

Act of 1964, it was understood that responsibility for enforcing it . . . would lie with

those agencies administering the federal financial assistance programs.”                  Ibid.

(citing S. Rep. No. 93-1297, at 39–40 (1974)).11

            A. Rehabilitation Act Enforcement Regulations Tracked Title VI
                                       Regulations

       The Department of Health, Education, and Welfare (“HEW”) developed

implementing regulations for § 504, and its Secretary was assigned to coordinate

enforcement across federal departments and agencies. See S. Rep. No. 93-1297, at

40 (1974); Exec. Order No. 11,914, 41 Fed. Reg. 17,871 (Apr. 28, 1976), revoked

by Exec. Order No. 12,250, 45 Fed. Reg. 72,995 (Nov. 2, 1980).                   HEW’s 1977

regulations incorporated by reference its procedures under Title VI of the Civil

Rights Act on an interim basis. See Nondiscrimination on the Basis of Handicap in

Programs and Activities Receiving or Benefitting From Federal Financial




       11
           Congress amended the Rehabilitation Act in 1974. Legislative history from that
amendment reveals that Congress intended § 504 to lead to “implementation of a compliance
program” similar to Title VI, including regulations, investigation, review, attempts to ensure
voluntary compliance, and sanctions such as termination of federal funds, or “other means
otherwise authorized by law.” S. Rep. No. 93-1297, at 39-40 (1974). This legislative history is
especially relevant in light of the 1978 Amendments to the Rehabilitation Act. See infra pp. 25–
27.
                                              22
               Case: 17-13595      Date Filed: 09/17/2019     Page: 23 of 66


Assistance, 42 Fed. Reg. 22685 (May 4, 1977) (adopting 45 C.F.R. § 80.6–80.10

and Part 81 of Title 45 of the C.F.R. which specify “[T]itle VI complaint and

enforcement procedures” to implement § 504).

       HEW’s Title VI procedures were identical to those adopted by the Department

of Justice to implement Title VI, discussed supra at Part II.A, pp. 14–17.12 They

permit individuals to file complaints, 45 C.F.R. § 80.7(b), which require an

investigation. Id. (c). Agencies must attempt to resolve the matter by “informal

means.” Id. (d). Like the Department of Justice’s regulations, they identify other

actions that may be taken against noncompliant funding recipients: termination of

funding and referral to the Department of Justice for enforcement proceedings.

Compare 45 C.F.R. § 80.8(a), with 28 C.F.R. § 42.108(a).

       In January 1978, HEW issued coordination regulations for the Rehabilitation

Act. See Implementation of Executive Order 11,914: Nondiscrimination on the

Basis of Handicap in Federally Assisted Programs, 43 Fed. Reg. 2132 (Jan. 13,

1978).      Executive Order 11,914 had directed HEW’s Secretary to coordinate

implementation of § 504. Exec. Order 11,914, 41 Fed. Reg. 17,871 (Apr. 28, 1976);




       12
          In 1979, the Department of Education Organization Act divided HEW into the
Department of Education and the Department of Health and Human Services (“HHS”). See
National Wrestling Coaches Ass’n v. U.S. Dep’t of Educ., 263 F. Supp. 2d 82, 91 (D.D.C. 2003).
HEW’s regulations promulgating § 504 of the Rehabilitation Act remain in HHS’s regulations.
See 45 C.F.R. §§ 80.7–80.8.
                                             23
              Case: 17-13595     Date Filed: 09/17/2019     Page: 24 of 66


Consolidated Rail Corp., 465 U.S. at 634. The 1978 regulations directed agencies

to establish a system to enforce § 504, which was to include “[t]he enforcement and

hearing procedures that the agency has adopted for the enforcement of [T]itle VI of

the Civil Rights Act of 1964 . . . .” 43 Fed. Reg. 2137, § 85.5(a).

      In November 1978, Congress amended the Rehabilitation Act. There are two

aspects to this amendment that are significant for the purposes of this case. First,

Congress amended § 504.          It directed that agencies “shall promulgate such

regulations as may be necessary” to carry out the 1978 amendments. See Pub. L.

95-602, Title I, § 119, codified at 29 U.S.C. § 794(a). The agencies were required

to submit copies of any proposed regulation to “appropriate authorizing committees

of the Congress . . . .” Ibid.

      Second, Congress enacted § 505, which established the enforcement

procedures for violations of the Rehabilitation Act, including § 504. See Pub. L. 95-

602, Title I, § 120, codified at 29 U.S.C. § 794a. As we have discussed, § 505

adopted the “remedies, procedures, and rights” set out in Title VI, and specified that

those remedies “shall be available to any person aggrieved by any act or failure to

act by any recipient of Federal assistance or Federal provider of such assistance

under section 794 of this title.” 29 U.S.C. § 794a(a)(2).

      In Consolidated Rail Corp., the Supreme Court observed that the effect of

these amendments was to “incorporate the substance of the Department’s regulations


                                          24
               Case: 17-13595        Date Filed: 09/17/2019       Page: 25 of 66


into the statute.” 465 U.S. at 634 n.15. Legislative history demonstrates that

Congress intended § 505(a)(2) to codify HEW’s regulations for § 504 enforcement.

Id. at 635. Specifically, the “regulations promulgated by the Department of Health,

Education, and Welfare with respect to procedures, remedies, and rights under

section 504 conform with those promulgated under Title VI. Thus, this amendment

codifies existing practice as a specific statutory requirement.”13 S. Rep. No. 95-890,

at 19 (1978); Consolidated Rail Corp., 465 U.S. at 635 n.16 (“[T]hese Department

regulations incorporated Title VI regulations governing ‘complaint and enforcement

procedures . . . .’”); see also School Bd. of Nassau Cty., Fla. v. Arline, 480 U.S. 273,

279 (1987); United States v. Bd. of Trustees for Univ. of Ala., 908 F.2d 740, 746–47

(11th Cir. 1990); Miener v. Missouri, 673 F.2d 969, 978 (8th Cir. 1982).

       In 1980, President Carter issued an Executive Order assigning responsibility

for coordinating the implementation and enforcement of Title VI, the Rehabilitation




       13
          Florida points to language in legislative history from the 1974 Amendments that it asserts
showed that Congress only intended to create a private right of action. It is true that Congress
stated that it intended to “permit a judicial remedy through a private right of action.” S. Rep. 93-
1297, at 40 (1974). But this portion of the report also discusses Congress’s vision of a “compliance
program” similar to Title VI enforcement. Ibid.; see also supra, note 11 (discussing the 1974
Amendments’ legislative history). Congress’s decision in 1978 to codify existing regulations that
specifically required agencies to use Title VI’s administrative enforcement procedures undercuts
Florida’s contentions. Congress’s decision, in 1978, to mention a private remedy is not surprising,
given the litigation over whether Title VI implied a private right of action. See Sandoval, 532 U.S.
at 280; Regents of the Univ. of Cal. v. Bakke, 438 U.S. 265 (1978); Guardians Ass’n v. Civil Serv.
Comm’n of City of N.Y., 463 U.S. 582, 587 (1983).
                                                25
               Case: 17-13595      Date Filed: 09/17/2019       Page: 26 of 66


Act, and Title IX of the 1972 Education Amendments14 to the Attorney General. See

Exec. Order No. 12,250, 45 Fed. Reg. 72,995 (Nov. 2, 1980), reprinted in 42 U.S.C.

§ 2000d-1, app. Executive Order 12,250 directs the Attorney General to review the

existing rules and regulations to determine their adequacy and consistency, as well

as “develop standards and procedures for taking enforcement actions and for

conducting investigations and compliance reviews.” Ibid. Executive Order 12,250

revoked Executive Order No. 11,914.            Id. at 72997. The Executive Order also

preserved the coordinating regulations HEW had promulgated, which by then fell

under the auspices of the newly-formed Department of Health and Human Services

“HHS”).

              The present regulations of the Secretary of Health and
              Human Services relating to the coordination of the
              implementation of Section 504 of the Rehabilitation Act
              of 1973, as amended, shall be deemed to have been issued
              by the Attorney General pursuant [to] this Order and shall
              continue in effect until revoked or modified by the
              Attorney General.

Ibid. The Department of Justice’s regulations for enforcement of § 504 are the same

as those HEW promulgated in 1978. Compare 28 C.F.R. § 41.5, with 43 Fed. Reg.

2137, § 85.5(a).




       14
          Title IX was also modeled after Title VI. See Cannon, 441 U.S. at 694. Section 902 of
Title IX is substantially similar to § 602 of Title VI. Compare 20 U.S.C. § 1682, with 42 U.S.C.
§ 2000d-1.
                                              26
             Case: 17-13595     Date Filed: 09/17/2019    Page: 27 of 66


       As tedious as this administrative and regulatory history may be, it is essential

to understand what Congress did when it enacted the enforcement provision of Title

II.   Sections 504 and 505 of the Rehabilitation Act, and their implementing

regulations, established a system of administrative enforcement that replicated the

one in § 602 of the Civil Rights Act. This system permits both individual complaints

and federal agency oversight to lead to investigations that may end with federal

enforcement actions. This is illustrated in Rehabilitation Act enforcement litigation.

          B. Department of Justice Enforcement of the Rehabilitation Act

       The United States and Florida dispute whether the United States has enforced

the Rehabilitation Act through litigation. Florida argues that, because there have

been no such enforcement actions, this undercuts the United States’s argument that

Congress knew the Rehabilitation Act could trigger federal litigation, and so

incorporated the same intent in Title II.

       The United States has filed suit to enforce the Rehabilitation Act. There

appear to be fewer cases than Title VI enforcement, but this is not surprising. Federal

investigations may not always culminate in litigation. The Rehabilitation Act was

intended to track Title VI, which requires that agencies attempt to achieve voluntary

compliance through informal means before terminating funding or taking “any other

means authorized by law.” 42 U.S.C. § 2000d-1; 29 U.S.C. § 794a(a)(2).




                                            27
             Case: 17-13595     Date Filed: 09/17/2019    Page: 28 of 66


      Although much of the litigation under the Rehabilitation Act was brought by

private parties, that does not automatically lead to the conclusion that a private right

of action is the sole method of enforcement. Reliance on a private right of action

may be more attractive to individuals who want to ensure that they receive relief that

best fits their circumstances and goals. For example, they can control the progress

of the litigation or settle on their own terms. See Block, supra, at 9–10. Litigation

over whether there was an implied private right of action in the Rehabilitation Act

recognized that the Rehabilitation Act also contained an administrative-enforcement

system. See Miener v. Missouri, 673 F.2d 969, 978 (8th Cir. 1982); Pushkin v.

Regents of Univ. of Colo., 658 F.2d 1372, 1381 (10th Cir. 1981); Camenisch v. Univ.

of Tex., 616 F.2d 127, 133–34 (5th Cir. 1980), vacated on other grounds, 451 U.S.
390 (1981); Kling v. Los Angeles Cty., 633 F.2d 876, 879 (9th Cir. 1980); NAACP

v. Med. Ctr., Inc., 559 F.2d 1247, 1254–55, 1258 (3d Cir. 1979).

      The United States has brought suits to ensure compliance with the

Rehabilitation Act, and each of those suits took place after the relevant agency had

received a complaint and investigated. See United States v. Bd. of Trustees for Univ.

of Ala., 908 F.2d 740, 742 (11th Cir. 1990) (deaf student filed complaint in 1979

alleging University improperly denied sign-language interpreter services,

government filed suit to enforce Rehabilitation Act); United States v. Baylor Univ.

Med. Ctr., 736 F.2d 1039, 1041 (5th Cir. 1984), cert. denied, 469 U.S. 1189 (1985)


                                          28
               Case: 17-13595    Date Filed: 09/17/2019     Page: 29 of 66


(deaf patient filed complaint that hospital refused to permit her to bring an

interpreter, hospital refused to allow HHS to investigate); United States v. Univ.

Hosp. of State Univ. of N.Y. at Stony Brook, 729 F.2d 144, 147 (2d Cir. 1984) (United

States filed suit after receiving a complaint relating to medical treatment of disabled

baby).

         Florida argues that Baylor Univ. Med. Ctr. was not an enforcement action

because the central question was whether the receipt of Medicare and Medicaid

funds made the hospital a recipient of federal financial assistance subject to § 504.

Florida is correct about the nature of the central question, but it errs in characterizing

Baylor as anything other than an enforcement action. The United States and the

Medical Center had both sought summary judgment on the question of federal

funding, and the district court awarded it to the United States. Id. at 1041–42. It

concluded that the Medical Center was in violation of § 504 and suspended all future

Medicare and Medicaid payments to the Medical Center until it complied with the

investigation. Id. at 1042. The question of the receipt of federal financial assistance

was essential to determining whether the Medical Center was violating § 504 and

whether the United States could enforce § 504. Ibid.

         The Fifth Circuit affirmed the conclusion that the hospital was a federal-

funding recipient but determined that the district court abused its discretion in

suspending the funding immediately. Id. at 1050. It relied on the history of the


                                           29
                Case: 17-13595        Date Filed: 09/17/2019        Page: 30 of 66


Rehabilitation Act and its relationship to Title VI. Administrative enforcement

remedies, the court explained, were inconsistent with an immediate, automatic

suspension of federal funding because § 602 sets out very specific procedures to be

implemented before terminating funding. Ibid. The court also specifically stated

that agencies seeking to enforce § 504 may “resort to ‘any other means authorized

by law’—including the federal courts.” Ibid. (citing United States v. Marion Cty.

Sch. Dist., 625 F.2d 607 (5th Cir. 1980)).

       The Second Circuit has considered the nature of the United States’s authority

to enforce § 504. In Stony Brook, 729 F.2d at 148, the United States filed suit,

alleging that a hospital had violated § 504 and accompanying regulations by refusing

to provide information regarding medical care provided to a baby born with severe

disabilities. The Second Circuit, applying the assumption that § 504 covered the

hospital, and determining that the baby was a “handicapped individual,” id. at 155,

nonetheless concluded that § 504 did not apply to decisions about medical treatment,

and that HHS could not proceed in its investigation. Id. at 157–59.15 Importantly,



       15
           It is important to note that in United States v. Univ. Hosp. of State Univ. of N.Y. at Stony
Brook, 729 F.3d 144, 161 (2d Cir. 1984), the relevant Rehabilitation Act claim was whether the
baby was denied certain surgical interventions on the basis of her disability. The Second Circuit
pointed out that the hospital was always willing to perform the surgeries if her parents consented,
thus the baby was treated in an “evenhanded manner” by the hospital. Ibid. The United States’s
claims in this case are consistent with (although not limited to) the kind of claims raised in
Olmstead v. L.C. ex rel. Zimring, 527 U.S. 581, 587 (1999), and, inter alia, concern whether
Florida is violating Title II of the ADA by failing to provide community placements for individuals
for whom a less restrictive setting than an institution is appropriate. This is a far cry from a case
                                                  30
               Case: 17-13595       Date Filed: 09/17/2019      Page: 31 of 66


the court did not conclude that the government lacked any authority to enforce § 504.

Rather, with the issue of the United States’s authority before it, the court concluded

that this particular investigation and enforcement action exceeded the

congressionally delegated enforcement authority under the Rehabilitation Act

because Congress did not intend for agencies to insert themselves in those

circumstances. Id. at 160.

       A review of the legislative and regulatory background of the Rehabilitation

Act, its existing regulations, and legal precedent demonstrate that the Act

incorporated a system of administrative procedures that included a complaint,

compliance reviews, investigation, and possible enforcement action by the Attorney

General. As we have discussed above, Congress was fully aware of this system, it

is consistent with what Congress intended, and the 1978 Amendments to § 504 and

§ 505 demonstrate that Congress codified the existing administrative practice of

using Title VI procedures. Further, by 1980, the Attorney General had been tasked

with enforcing Title VI, the Rehabilitation Act, Title IX, and other similar statutes.

It is with this background that we now address the specific language in the

enforcement provision of Title II of the ADA.




in which a federal agency sought to investigate (and possibly override) parents’ reasonable,
informed medical decisions for their child. See also American Acad. of Pediatrics v. Heckler, 561
F. Supp. 395 (D.D.C. 1983).
                                               31
             Case: 17-13595    Date Filed: 09/17/2019   Page: 32 of 66


                      IV. Enforcement of Title II of the ADA

      The United States contends that by incorporating the “remedies, procedures,

and rights” of the Rehabilitation Act (and accordingly Title VI), “Congress adopted

a federal administrative enforcement scheme in which persons claiming unlawful

discrimination may complain to and enlist the aid of federal agencies in compelling

compliance, potentially leading to a DOJ lawsuit.” Florida argues that, because the

administrative process was not designed to vindicate individual rights, such actions

“taken at the executive’s discretion and without the complainant’s involvement”

deprive the terms “right” and “remedy” of all meaning. Florida relies on precedent

that recognized a private right of action under the Rehabilitation Act and rejected

administrative exhaustion, particularly Camenisch v. Univ. of Tex., 616 F.2d 127

(5th Cir. 1980), vacated on other grounds, 451 U.S. 390 (1981).

      In recognizing private rights of action, courts have emphasized the potentially

unsatisfactory nature of administrative remedies for individuals under Title VI and

the Rehabilitation Act. See id. at 135. That argument lends support to finding an

implied cause of action to permit individuals to seek personal redress. Ibid. It does

not, however, automatically lead to the conclusion that government enforcement is

impermissible. Ensuring that public entities subject to federal statutes comply with

those states ultimately vindicates individuals’ personal rights. Although some

plaintiffs may prefer private remedies, that fact does not persuade us that we should


                                         32
              Case: 17-13595    Date Filed: 09/17/2019   Page: 33 of 66


ignore Congress’s decision to enact a statutory scheme that permits the government

to enforce Title II.

      A. Title II Enforcement Regulations Follow Regulations Promulgated
                      Under the Rehabilitation Act and Title VI

       Congress directed the Attorney General to “promulgate regulations . . . that

implement” Title II. 42 U.S.C. § 12134(a). Congress directed that those regulations

“be consistent with this chapter and with the coordination regulations under part 41

of title 28, Code of Federal Regulations (as promulgated by the Department of

Health, Education, and Welfare on January 13, 1978), applicable to recipients of

Federal financial assistance under section 794 of Title 29.” Id. (b).

       As we have discussed above in Part III.A, pp. 23–28, the 1978 regulations

required agencies to establish enforcement procedures for § 504.                See

Implementation of Executive Order 11,914: Nondiscrimination on the Basis of

Handicap in Federally Assisted Programs, 43 Fed. Reg. 2132, 2137, § 85.5(a) (Jan.

13, 1978). Part 41 of title 28 of the Code of Federal Regulations contains the

regulations that the Attorney General promulgated in response to Executive Order

12,250, Nondiscrimination on the Basis of Handicap in Federally Assisted

Programs, which, as we have already observed, are the same as HEW’s January 13,

1978 regulations. Those regulations required agencies to use the “enforcement and

hearing procedures that the agency has adopted for the enforcement of [T]itle VI of



                                         33
                Case: 17-13595        Date Filed: 09/17/2019         Page: 34 of 66


the Civil Rights Act of 1964[.]” Compare 28 C.F.R. § 41.5, with 43 Fed. Reg. 2137,

§ 85.5(a).

        The Department of Justice then issued regulations that, consistent with

Congress’s directive in § 12134, established an administrative scheme for Title II

similar to the ones available for the Rehabilitation Act and Title VI. See 28 C.F.R.

§§ 35.170–35.174, 35.190. An individual may file a complaint with the appropriate

federal agency, any agency that provides funding to the public entity allegedly

discriminating, or with the Department of Justice. 28 C.F.R. § 35.170. Agencies

“shall” investigate complaints, may conduct compliance reviews, and, if appropriate,

attempt informal resolution. 16 Id. § 35.172(a)–(c). If an agency can obtain voluntary

compliance, then such agreements must provide for enforcement by the Attorney

General. Id. § 35.173(b)(5).



       16
          Florida points out that the Department of Justice amended its regulations to clarify that
agencies are not obligated to investigate administrative complaints alleging violations of Title II.
In 2010, the Department modified its regulations. See Nondiscrimination on the Basis of Disability
in State and Local Government Services, 75 Fed. Reg. 56,164, 56,228 (Sept. 15, 2010). The
Department explained that, since Title II regulations went into effect, it had “received many more
complaints alleging violations of [T]itle II than its resources permit it to resolve.” Ibid. It modified
a regulation to clarify that designated agencies may exercise discretion in determining which
complaints they select to resolve. Agencies may still “engage in conscientious enforcement”
without fully investigating each complaint. Ibid. Rather, the Department explained that the
modification was to permit agencies to assess whether agencies are likely to succeed in
enforcement, whether the enforcement is consistent with the agencies’ policies, and whether
agencies’ limited resources are best spent on a particular complaint. Ibid. A person who complains
to an agency may still file suit regardless of the agency’s resolution of the matter. 28 C.F.R.
§ 35.172(d). As we have already said, this argument certainly supports an implied private right of
action. But our concern is with government, rather than private, enforcement.


                                                  34
             Case: 17-13595     Date Filed: 09/17/2019    Page: 35 of 66


      Agencies are required to issue a letter of findings that provides public entities

their findings of fact, conclusions of law, description of remedies for violations, and

notice of available rights and procedures. Id. § 35.172(c). If a public entity “declines

to enter into voluntary compliance negotiations or if negotiations are unsuccessful,

the designated agency shall refer the matter to the Attorney General with a

recommendation for appropriate action.” Id. § 35.174. Complainants may file

private suits under 42 U.S.C. § 12133, regardless of whether or not an agency finds

a violation. Id. § 35.172(d).

      The district court dismissed Congress’s directive to the Attorney General in

§ 12134(a)–(b) to implement regulations that must be consistent with Title II and the

Rehabilitation Act enforcement regulations. C.V., 209 F. Supp. 3d at 1288. Relying

on Elwell v. Oklahoma ex rel. Bd. of Regents of Univ. of Okla., 693 F.3d 1303, 1313

(10th Cir. 2012), and Zimmerman v. Or. Dep’t of Justice, 170 F.3d 1169, 1179 (9th

Cir. 1999), the district court explained that § 12134(a) “authorizes the Attorney

General to define the substantive standards for discrimination under Title II,” and

“the consistency mandate merely ensures that Title II’s substantive standards are

analogous to those under the Rehabilitation Act.” C.V., 209 F. Supp. 3d at 1288. It

quoted Zimmerman, 170 F.3d at 1179, for the proposition that “42 U.S.C. § 12134(b)

does not suggest that Congress intended to incorporate any provisions from the




                                          35
               Case: 17-13595       Date Filed: 09/17/2019      Page: 36 of 66


Rehabilitation Act into Title II.” C.V., 209 F. Supp. 3d at 1288 (emphasis in

original).17

       But Elwell and Zimmerman addressed a very different issue than the one

presented here.       Both of those cases considered whether Title II permitted

individuals to bring employment discrimination claims against public entities. See

Elwell, 693 F.3d at 1305–06; Zimmerman, 170 F.3d at 1171–72. In those cases,

plaintiffs contended that, because Title II incorporated § 505 of the Rehabilitation

Act’s “remedies, procedures, and rights,” Congress intended to adopt the

Rehabilitation Act’s prohibition on employment discrimination. Elwell, 693 F.3d at

1312; Zimmerman, 170 F.3d at 1179. Both Elwell and Zimmerman firmly rejected

this argument, pointing out that Congress adopted the Rehabilitation Act’s

procedural rights in Title II, rather than its substantive prohibitions on employment

discrimination. After all, Congress had already extensively addressed employment

discrimination in Title I of the ADA. Elwell, 693 F.3d at 1312; Zimmerman, 170
F.3d at 1179. Both opinions also rejected the argument that, because the Attorney



       17
          The district court made a critical omission when it quoted Zimmerman v. Or. Dep’t of
Justice, 170 F.3d 1169, 1179 (9th Cir. 1999). The full sentence reads: “Unlike 42 U.S.C. § 12133,
42 U.S.C. § 12134(b) does not suggest that Congress intended to incorporate any provisions from
the Rehabilitation Act into Title II.” Ibid. (emphasis added). The Ninth Circuit emphasized that
the requirement of “consistency” in areas of regulatory overlap did not demonstrate an intent to
incorporate substantive provisions concerning an entirely separate subject (employment) that
Congress had already addressed exhaustively in Title I. Id. at 1179–80. Here, by contrast, the
requirement of consistency makes far more sense when Title II addresses public services provided
by public entities and the relevant regulations address the same subject.
                                               36
             Case: 17-13595     Date Filed: 09/17/2019    Page: 37 of 66


General’s Title II regulations were required to be consistent with certain

Rehabilitation Act regulations, it adopted the Rehabilitation Act regulations that

prohibited discrimination in employment.           Elwell, 693 F.3d at 1312–13;

Zimmerman, 179 F.3d at 1179–80.

      Elwell and Zimmerman do support a conclusion that the Attorney General’s

regulations to implement Title II were intended to be consistent with the

Rehabilitation Act in the areas where they might overlap. The regulations included

definitions of certain terms, identified types of prohibited discrimination, and

accessibility standards. Zimmerman, 170 F.3d at 1179–80; Elwell, 693 F.3d at 1313.

Title II: (1) expressly addresses public services provided by public entities; 42

U.S.C. § 12132; (2) directly incorporates the rights, procedures, and remedies

available in § 505(a)(2) of the Rehabilitation Act for violations of the prohibition on

discrimination by programs or activities that receive federal financial assistance; id.

at § 12133; and (3) directs that regulations to implement Title II must be “consistent”

with certain Rehabilitation Act regulations that apply to recipients of Federal

financial assistance. Id. § 12134.

      The consistency requirement in § 12134(b) leads to the conclusion that

Congress intended the Attorney General’s Title II regulations to adopt the

Rehabilitation Act’s Title-VI-type enforcement procedures because Title II’s

enforcement procedure used the Rehabilitation Act’s enforcement structure. See S.


                                          37
             Case: 17-13595      Date Filed: 09/17/2019    Page: 38 of 66


Rep. No. 101-116, at 57 (1989) (explaining that the Attorney General should use

§ 504 enforcement procedures and its role under Executive Order 12,250 as “models

for regulation); H.R. Rep. No. 101-485 II, at 98 (1990), reprinted in 1990

U.S.C.C.A.N. 303, 381 (same).

      We considered that the Attorney General’s Title II regulations were “entitled

to controlling weight” in Shotz v. City of Plantation, Fla., 344 F.3d 1161, 1179 (11th

Cir. 2003). “Congress expressly authorized the Attorney General to make rules with

the force of law interpreting and implementing the ADA provisions generally

applicable to public services.” Ibid. (citing 42 U.S.C. § 12134(a)). See also

Olmstead v. L.C. ex rel. Zimring, 527 U.S. 581, 597–98 (1999) (“Because the

Department [of Justice] is the agency directed by Congress to issue regulations

implementing Title II . . . its views warrant respect.” (citation omitted)).

      These regulations are reasonably related to the legislative purpose of the

ADA, which included federal enforcement. Id. at 1179 & n. 25. They are consistent

with the remedial structure that Congress selected for Title II, in that they adopt

similar enforcement procedures to the Rehabilitation Act and Title VI, as Congress

directed. Thus, “[b]ecause Congress explicitly delegated authority to construe the

statute by regulation, in this case we must give the regulations legislative and hence

controlling weight unless they are arbitrary, capricious, or plainly contrary to the

statute.” United States v. Morton, 467 U.S. 822, 834 (1984), accord Yeskey v. Com.


                                           38
             Case: 17-13595     Date Filed: 09/17/2019   Page: 39 of 66


of Pa. Dep’t of Corr., 118 F.3d 168, 171 (3d Cir. 1997), aff’d sub nom. Pennsylvania

Dep’t of Corr. v. Yeskey, 524 U.S. 206 (1998); Kornblau v. Dade Cty., 86 F.3d 193,

194 (11th Cir. 1996).

        B. Title II of the ADA Permits Department of Justice Enforcement

      To be sure, the Attorney General may not, by regulation, employ a cause of

action where none was intended. See Sandoval, 532 U.S. at 291 (concluding that

regulations may not create a private right of action where Congress did not so

intend); Marshall v. Gibson’s Prods., Inc. of Plano, 584 F.2d 668, 677–78 & n.16

(5th Cir. 1978). But Title II incorporated the Rehabilitation Act’s procedural rights.

See Elwell, 693 F.3d at 1312; Zimmerman, 170 F.3d at 1179. Congress chose to use

§ 505(a)(2) of the Rehabilitation Act as the enforcement mechanism for Title II of

the ADA, with full knowledge that those provisions established administrative

enforcement and oversight in accordance with Title VI. Congress also knew that,

by adopting § 502(a)(2), it incorporated Title VI’s “any other means authorized by

law” provision.

      The district court concluded that the “simpler explanation” was that

“Congress did not incorporate all ‘remedies, procedures, and rights’ available under

Title VI—it incorporated only those ‘remedies, procedures, and rights’ that may be

exercised by a ‘person alleging discrimination.’” C.V., 209 F. Supp. 3d at 1286–87

(quoting 42 U.S.C. § 12133) (emphasis in original). It reasoned that, as “the power


                                         39
                Case: 17-13595        Date Filed: 09/17/2019        Page: 40 of 66


to terminate federal funding under Title VI has no foothold in Title II,” the available

enforcement remedy is simply a private lawsuit.18 Id. at 1287.

       This conclusion is inconsistent with the statutory text, and Congress’s

directive that Title II’s remedies are the same as the Rehabilitation Act. See Barnes,
536 U.S. at 185. At the time Congress enacted the ADA, there had been a number

of decisions from the Supreme Court and the circuits regarding the availability of an

implied private right of action under Title VI and the Rehabilitation Act. If Congress

only intended to create a private right of action under Title II, then its decision to

cross-reference to § 505 of the Rehabilitation Act, which expressly incorporates Title

VI, including its administrative enforcement scheme in § 602, would be mystifying,

especially because it had directed the Attorney General to develop regulations that

were to be consistent with Rehabilitation Act enforcement procedures that included

Title VI enforcement. See 42 U.S.C. § 12134.

       It is true that Title II, unlike the Rehabilitation Act and Title VI, does not

condition the right to enforce the statute on a defendant’s receipt of federal funding.




       18
           The district court’s reliance on Alexander v. Sandoval, 532 U.S. 275 (2001), is
misplaced. There, the Supreme Court, interpreting § 602 of the Civil Rights Act, explained that
§ 602 did not confer rights on individuals, rather it focused on federal agencies’ responsibilities.
Id. at 289. The implication from Sandoval, as was observed in United States v. Maricopa Cty.,
151 F. Supp. 3d 998, 1018 (D. Ariz. 2015), is that when enforcement provisions focus on a
particular party, it is more likely that Congress gave that party the ability to enforce the provision.
Sandoval’s logic lends more support to concluding that there is a right of action for federal agency
enforcement in § 602’s reference to “any other means authorized by law.” Ibid.
                                                  40
             Case: 17-13595      Date Filed: 09/17/2019    Page: 41 of 66


But, as the Supreme Court observed in Barnes v. Gorman, 536 U.S. 181, 189 n.3

(2002), that does not mean that an analysis of the available “remedies, procedures,

and rights” turns on that distinction. Justice Scalia (who wrote the Court’s opinion)

and Justice Stevens (who concurred only in the judgment) disagreed over the

relevance of contract-law principles to the Court’s conclusion that punitive damages

were not available in Title II suits. See id. at 189–90 (Scalia, J.), 192–93 (Stevens,

J., concurring in the judgment). The Court had determined that because such

damages were not available in suits under Title VI or the Rehabilitation Act, which

were Spending Clause legislation, they were not available in Title II suits. Id. at

189–90. Justice Scalia noted that the ADA is not Spending Clause legislation, but

rejected the distinction because Congress had “unequivocally” selected remedies

derived from Spending Clause legislation when it enacted the ADA.

             The ADA could not be clearer that the “remedies,
             procedures, and rights . . . this subchapter provides” for
             violations of § 202 are the same as the “remedies,
             procedures, and rights set forth in” § 505(a)(2) of the
             Rehabilitation Act, which is Spending Clause legislation.
             Section 505(a)(2), in turn, explains that the “remedies,
             procedures, and rights set forth in title VI . . . shall be
             available” for violations of § 504 of the Rehabilitation
             Act.

Id. at 189 n.3 (Scalia, J.) (emphasis in original) (citations omitted).

      In Barnes, while interpreting the remedial structure of Title II of the ADA, the

Supreme Court did not consider the federal-funding distinction persuasive because


                                           41
               Case: 17-13595         Date Filed: 09/17/2019        Page: 42 of 66


Congress expressly adopted remedies from those Spending Clause statutes.

Congress intended for those to be the available remedies for Title II because it said

so.19   See Connecticut Nat’l Bank v. Germain, 503 U.S. 249, 253–54 (1992)

(“[C]ourts must presume that a legislature says in a statute what it means and means

in a statute what it says there.”). To determine the available remedies, we must take

Congress at its word. This brings us to Florida’s arguments concerning who may

file suit under Title II.

        Florida asserts that because Congress did not name the Attorney General in

Title II, the Attorney General may not sue. It relies on Director, Office of Workers’

Comp. Programs, Dep’t of Labor v. Newport News Shipbuilding & Dry Dock Co.,

514 U.S. 122, 129 (1995), for the proposition that if an agency is meant to have

standing, then Congress expressly says so. This is one of the key concepts from

Newport News. The other is that, when making such determinations, courts examine

the nature, structure, and purpose of the relevant statutory scheme. We do not

conclude that Newport News dictates the result Florida proposes.

        Newport News examined a single, self-contained statute, rather than a

complex statutory scheme with two layers of statutory cross-reference.                           The




        19
            Of course, if a public entity does not receive federal funding, then the United States may
not terminate or withhold such funding. But the ADA prohibits discrimination by all public
entities, regardless of the source of funding. Shotz v. City of Plantation, Fla., 344 F.3d 1161, 1174
(11th Cir. 2003).
                                                 42
              Case: 17-13595       Date Filed: 09/17/2019     Page: 43 of 66


Supreme Court considered whether the Director of the Office of Workers’

Compensation Programs could, under the judicial review provision of the Longshore

Harbor Workers’ Compensation Act (“LHWCA”), seek judicial review of a decision

by the Benefits Review Board. 514 U.S. at 123.

       The relevant statute provided that “‘any person adversely affected or

aggrieved by’ the Board’s order” could appeal the decision in a United States Court

of Appeals. Id. at 126 (quoting 33 U.S.C. § 921(c)). The Board had affirmed an

administrative law judge’s determination that a worker was only partially disabled.

The Director sought review in the Fourth Circuit, which independently concluded

that the Director could not seek judicial review because she was not a “person

adversely affected or aggrieved” by the Board’s decision within the meaning of the

LHWCA.20

       The Supreme Court affirmed. The Director was not a party to the proceedings

before the administrative law judge, and, under the LHWCA, she could not appeal

the judge’s determinations to the Board. Thus, allowing her to challenge the Board’s

determinations in a federal court of appeals would be quite odd. The key phrase in

the judicial review provision, “a person adversely affected or aggrieved,” is, the




       20
          The worker did not seek judicial review, and upon inquiry by the Fourth Circuit,
“expressly declined to intervene on his own behalf,” although he did not oppose the Director’s
appeal. Director, Office of Workers’ Comp. Programs, Dep’t of Labor v. Newport News
Shipbuilding & Dry Dock Co., 514 U.S. 122, 124–25 (1995).
                                             43
               Case: 17-13595        Date Filed: 09/17/2019        Page: 44 of 66


Court explained, a “term of art” that statutes use to “designate those who have

standing to challenge or appeal an agency decision, within the agency or before the

courts.” Id. at 126. But nothing suggested that, “without benefit of specific

authorization to appeal, an agency, in its regulatory or policy-making capacity, is

‘adversely affected’ or ‘aggrieved.’”21 Id. at 127. The Court explained that the

general judicial review provision of the Administrative Procedure Act does not

include an agency as a person adversely affected or aggrieved, id. at 129, and “when

an agency in its governmental capacity is meant to have standing, Congress says so.”

Ibid. (emphasis in original).

       The Court rejected the Director’s argument that she could seek judicial review

because the Board’s decision impaired her ability to achieve the LHWCA’s purposes

and perform administrative duties. Id. at 126. The Court observed that the Board’s

decision did not interfere with the Director’s duties as set forth by the LHWCA, and

that the purpose of the LHWCA was not to ensure adequate compensation, but rather

to resolve disputes. Id. at 130–31. Even assuming that the LHWCA’s sole purpose

was to ensure compensation for workers, agencies “do not automatically have

standing to sue for actions that frustrate the purposes of their statutes[,]” and the




       21
          Agencies may be “adversely affected or aggrieved” in some circumstances, such as when
they are injured in their “nongovernmental capacity . . . as . . . member[s] of the market group that
the statute was meant to protect.” Newport News, 514 U.S. at 128 (citing United States v. ICC,
337 U.S. 426, 430 (1949)).
                                                 44
             Case: 17-13595      Date Filed: 09/17/2019   Page: 45 of 66


plain language of the statute did not show a “clear and distinctive responsibility for

employee compensation as to overcome” the obvious reading of the text—that the

“person adversely affected or aggrieved” by the Board’s decision is one of the parties

to the proceeding. Id. at 132.

      By contrast, here, Congress enacted a statute that drew upon two other statutes

to create the remedies, rights, and procedures available for enforcement, with the

full knowledge that the other statutes—the Rehabilitation Act and the Civil Rights

Act—were enforceable by federal agencies through funding termination or “any

other means authorized by law.” See 42 U.S.C. § 12133. Then Congress told the

Attorney General to make regulations (that we defer to) to implement Title II that

were to be consistent with a set of regulations that traced directly back to Title VI

regulations. 42 U.S.C. § 12134(a)–(b). Congress was quite clear that Title V of the

Rehabilitation Act and its accompanying regulations were to be construed as the

minimum standard for the ADA. 42 U.S.C. § 12201 (“Except as otherwise provided

in this chapter, nothing in this chapter shall be construed to apply a lesser standard

than the standards applied under title V of the Rehabilitation Act of 1973 (29 U.S.C.

790 et seq.) or the regulations issued by Federal agencies pursuant to such title.”).

      By the time Congress enacted the ADA, it had established administrative

enforcement structures in Title VI and the Rehabilitation Act that each followed the

same pattern. Various federal investigations under those statutes had culminated in


                                          45
             Case: 17-13595     Date Filed: 09/17/2019    Page: 46 of 66


the Department of Justice filing suit in federal court to enforce these statutory

provisions. Congress knew that both Title VI and the Rehabilitation Act had been

enforced through Department of Justice litigation, and when it enacted the ADA,

cross-referencing to Spending Clause remedies—without the federal-funding

hook—such remedies necessarily entailed federal enforcement actions, particularly

when § 12133 ultimately cascades back to “any other means authorized by law,” a

phrase that courts have interpreted to permit referral to the Department of Justice for

further legal action. See Cannon, 441 U.S. at 710–11 (implying a private remedy in

part because Congress considered it to be available at the time of enactment); Brown

v. Gen. Svcs. Admin., 425 U.S. 820, 828 (1976) (“For the relevant inquiry is not

whether Congress correctly perceived the then state of the law, but rather what its

perception of the state of the law was.”).         The legislative, regulatory, and

precedential background of the statutes that Congress incorporated demonstrate that

Congress intended to create a system of federal enforcement for Title II of the ADA.

Indeed, one of the purposes of the ADA was to ensure that the Federal Government

“play[ed] a central role in enforcing the standards established in this chapter on

behalf of individuals with disabilities.” 42 U.S.C. § 12101(b)(3).

      C. The Legislative History of Title II Supports the Attorney General’s
                               Authority to File Suit

      In considering the legislative history, we are mindful that courts need not

examine legislative history if the meaning of the statute is plain, but it may do so,
                                          46
             Case: 17-13595     Date Filed: 09/17/2019   Page: 47 of 66


particularly if a party’s interpretation is based on a misreading or misapplication of

legislative history. See Harris v. Garner, 216 F.3d 970, 976–77 (11th Cir. 2000) (en

banc), cert. denied, 532 U.S. 1065 (2001). Here, both parties dispute the effect of

certain portions of the legislative history surrounding the enactment of the ADA.

      The United States cites two committee reports, one from the Senate

Committee on Labor and Human Resources, S. Rep. No. 101-116 (1989), and one

from the House Committee on Education and Labor, H.R. Rep. No. 101-485 II

(1990), reprinted in 1990 U.S.C.C.A.N. 303, which, it asserts, demonstrate that

Congress intended that the Department of Justice should enforce Title II.

      Both reports note that Title II’s enforcement provision specifies that the

“remedies, procedures, and rights” are those available in § 505 of the Rehabilitation

Act. S. Rep. No. 101-116, at 57; H.R. Rep. No. 101-485 II, at 98, 1990 U.S.C.C.A.N.

at 381.    The Committee reports state (in virtually identical language) that

administrative enforcement of § 12133 should track federal enforcement practices

under § 504 of the Rehabilitation Act, and the Attorney General “should use section

504 enforcement procedures and the Department’s coordination role under

Executive Order 12250 as models for regulation in this area.” H.R. Rep. No. 101-

485 II, at 98, 1990 U.S.C.C.A.N. at 381; S. Rep. No. 101-116, at 57.

                    The Committee envisions that the Department of
             Justice will identify appropriate Federal agencies to
             oversee compliance activities for State and local
             governments. As with section 504, these Federal agencies,
                                         47
               Case: 17-13595       Date Filed: 09/17/2019      Page: 48 of 66


              including the Department of Justice, will receive,
              investigate, and where possible, resolve complaints of
              discrimination. If a Federal agency is unable to resolve a
              complaint by voluntary means, the Federal government
              would use the enforcement sanctions of section 505 of the
              Rehabilitation Act of 1973. Because the fund termination
              procedures of section 505 are inapplicable to State and
              local government entities that do not receive Federal
              funds, the major enforcement sanction for the Federal
              government will be referral of cases by these Federal
              agencies to the Department of Justice.
                     The Department of Justice may then proceed to file
              suits in Federal district court. As with section 504, there is
              also a private right of action for persons with disabilities,
              which includes the full panoply of remedies. Again,
              consistent with section 504, it is not the Committee’s
              intent that persons with disabilities need to exhaust
              Federal administrative remedies before exercising their
              private right of action.

H.R. Rep. No. 101-485 II, at 98, 1990 U.S.C.C.A.N. at 381; S. Rep. No. 101-116, at

57–58.22

       Florida emphasizes that these reports refer to an earlier version of the bill, and

cites another, later report, from the Committee on the Judiciary H.R. Rep. No. 101-

485 III, reprinted in 1990 U.S.C.C.A.N. 445, that does not discuss federal

enforcement actions under Title II. In discussing Title II’s enforcement provision,

the report from the Committee on the Judiciary stated:




       22
         Title II of the ADA and the Rehabilitation Act do not require a private party to exhaust
administrative remedies before bringing suit. See Zimmerman v. Or. Dep’t of Justice, 170 F.3d
1169, 1178 (9th Cir. 1999).
                                               48
             Case: 17-13595     Date Filed: 09/17/2019    Page: 49 of 66


                    Section 205 incorporates the remedies, procedures
             and rights set forth in Section 505 of the Rehabilitation Act
             of 1973. As in [T]itle I, the Committee adopted an
             amendment to delete the term “shall be available” in order
             to clarify that Rehabilitation Act remedies are the only
             remedies which [T]itle II provides for violations of [T]itle
             II. The Rehabilitation Act provides a private right of
             action, with a full panoply of remedies available, as well
             as attorney’s fees.

H.R. Rep. No. 101-485 III, at 52, 1990 U.S.C.C.A.N. at 475 (footnotes omitted).

      The difference between these Committee Reports is not, however, conclusive.

First, the report from the Committee on the Judiciary emphasized that Title II

extended the coverage of § 504 of the Rehabilitation Act, and that it intended for

Title II to “work in the same manner as Section 504.”             Id. at 49–50, 1990

U.S.C.C.A.N. at 472–73. Second, the reference to a “private right of action”

included a footnote to Miener v. Missouri, 673 F.2d 969 (8th Cir. 1982), which

concluded that the Rehabilitation Act contained an implied private right of action

and recognized the federal enforcement structure. Id. at 978. As we have discussed

above, there had been considerable litigation over whether the Rehabilitation Act

permitted a private right of action. Thus, references to that private right equally

permit the inference that Congress wanted to be clear that Title II did not just track

the administrative enforcement structure of the Rehabilitation Act and Title VI, but

also authorized a private right of action.




                                             49
                Case: 17-13595        Date Filed: 09/17/2019        Page: 50 of 66


       This legislative history is not dispositive—indeed, we are wary of putting

much, if any weight on various committee reports when the text of the bill was

subsequently amended. More significantly, other courts considering this question

have concluded that the Attorney General has the power to enforce Title II in federal

court.23




       23
           Florida, adopting the district court’s arguments, contends that the Civil Rights of
Institutionalized Persons Act, 42 U.S.C. § 1997 et seq. (“CRIPA”), is an express mechanism to
protect the rights of institutionalized persons. The district court concluded that “[r]ecognizing the
authority the Department seeks in this case would, in effect, allow an end-run around CRIPA’s
stringent requirements.” C.V. v. Dudek, 209 F. Supp. 3d 1279, 1290 (S.D. Fla. 2016).
         CRIPA requires that the Attorney General have reasonable cause to believe that “any State
or political subdivision of a State, official, employee, or agent thereof, or other person acting on
behalf of a State or political subdivision of a State” is subjecting persons confined in an institution
to “egregious or flagrant conditions” that deprive them of rights, privileges or immunities secured
or protected by the Constitution or laws of the Untied States that causes them “grievous harm” and
is “pursuant to a pattern or practice” before filing suit. 42 U.S.C. § 1997a(a). But CRIPA is
irrelevant in this case. Institutions that are subject to CRIPA must be “owned, operated, or
managed by, or provide[] services on behalf of any State or political subdivision of a State,” 42
U.S.C. § 1997(1)(A), and include institutions that provide “skilled nursing, intermediate or long-
term care, or custodial or residential care.” Id. (B)(v). Privately owned and operated facilities are
not subject to CRIPA if either licensing or receipt of payments under Medicaid, Medicare, or
Social Security, are the “sole nexus” between the facility and the State. Id. (2)(C). A review of
the record seems to indicate that the nursing facilities at issue are private facilities that receive
payments from Florida through Medicaid. Further, the United States’ claims address more than
just practices within Florida’s institutions.
         There is nothing to suggest that CRIPA was intended to be the only means of enforcing the
rights of institutionalized persons. Congress enacted CRIPA some ten years before the ADA.
Presumably Congress was aware that CRIPA existed, and yet it chose to enact the ADA, which
reaches far more broadly, and provides protection against unnecessary institutionalization. See 42
U.S.C. § 12101; Olmstead v. L.C. ex rel. Zimring, 527 U.S. 581 (1999). Obviously Congress can
create different types of enforcement schemes for different types of statutory or constitutional
violations.



                                                  50
             Case: 17-13595      Date Filed: 09/17/2019    Page: 51 of 66




          D. The Department of Justice Has Filed Suit to Enforce Title II

      We are not the first court to pass upon this issue, and a review of other cases

that have considered whether Title II permits the Attorney General to file suit

demonstrates that the district court’s decision is an outlier.

      This Circuit has generally acknowledged the scope of potential federal

enforcement under Title II, in Shotz v. City of Plantation, Fla., 344 F.3d 1161, 1175

(11th Cir. 2003). In that case, we concluded that individuals could be liable under

the ADA’s anti-retaliation provision where the retaliation took place in response to

opposition against discrimination prohibited by Title II. Id. at 1163. To do so, we

explained, would not be inconsistent with the “allowed scope of government

enforcement action” because the ADA is not Spending Clause legislation and

funding-termination procedures are not applicable to public entities that do not

receive federal funding.     Id. at 1175.       We concluded that the ADA and its

accompanying regulations did not “indicate” that enforcement by referral to the

Department of Justice or the Attorney General for appropriate action could not be

taken against individuals. Ibid.

      In United States v. City & Cty. of Denver, 927 F. Supp. 1396, 1399 (D. Colo.

1996), the district court considered whether the Attorney General had authority to

file suit under Title II of the ADA. After describing the statutory cascade from


                                           51
             Case: 17-13595     Date Filed: 09/17/2019    Page: 52 of 66


§ 12133, to § 504 of the Rehabilitation Act, to § 602 of Title VI, the district court

observed that “[c]ourts have interpreted the words ‘by any other means authorized

by law’ to mean that a funding agency, after finding a violation and determining that

voluntary compliance is not forthcoming, could refer a matter to the Department of

Justice to enforce the statute’s nondiscrimination requirements in court.” Id. at 1400

(citing National Black Police Ass’n, 712 F.2d at 575 & n.33; Marion Cty., 625 F.2d

at 612 & n.12). The United States’s regulations that implemented Title II were

consistent with the administrative procedures under Title VI and the Rehabilitation

Act. Ibid. The district court concluded that, by investigating, attempting to negotiate

with Denver, and following Denver’s refusal to enter into an agreement, the United

States complied with the procedural requirements for Title II of the ADA (which

were consistent with § 602’s requirement that no action be taken until the department

had advised the noncompliant party of its failure, and attempted to secure

compliance through voluntary means). Ibid.

      In Smith v. City of Philadelphia, 345 F. Supp. 2d 482, 484–85 (E.D. Pa. 2004),

Smith filed suit alleging that, upon learning that he had AIDS, paramedics refused

to assist him, in violation of Title II of the ADA. The United States intervened. Id.

at 484. The district court ruled that Smith’s claims were time barred but concluded

that the United States could proceed with its enforcement action because it had a

separate and independent base of jurisdiction under Title II and § 504 of the


                                          52
             Case: 17-13595     Date Filed: 09/17/2019   Page: 53 of 66


Rehabilitation Act. Id. at 489. The district court’s reasoning tracked the reasoning

used in City & Cty. of Denver. Because the Title II’s enforcement provision cascades

to § 602, which authorizes the Attorney General to enforce compliance with Title VI

by filing suit in federal court, “the Attorney General may also bring suit to enforce

other statutes which adhere to the enforcement scheme set forth in Title VI.” Id. at

490.

       Other courts have considered this matter and reached the same conclusion

following the same analysis. See United States v. Harris Cty., No. 4:16-cv-2331,

2017 WL 7692396, at *1 (S.D. Tex. Apr. 26, 2017); United States v. Virginia, No.

3:12-cv-59-JAG, 2012 WL 13034148, at *2–3 (E.D. Va. June 5, 2012); United

States v. Arkansas, No. 4:10-cv-00327, 2011 WL 251107, at *3, *8 (E.D. Ark. Jan.

24, 2011) (concluding that the Department of Justice had authority to initiate a civil

action to enforce Title II but dismissing the complaint without prejudice because the

Department had not sufficiently alleged that it had complied with statutory

prerequisites).

       Other cases the United States has filed to enforce Title II have not considered

the question of standing but were litigated without jurisdictional challenge in the

federal courts. See, e.g., United States v. Gates-Chili Cent. Sch. Dist., 198 F. Supp.
3d 228 (W.D.N.Y. 2016) (alleging ADA violations from a school’s rule regarding a

student’s service dog); United States v. City of Balt., 845 F. Supp. 2d 640, 642 n.1


                                          53
              Case: 17-13595    Date Filed: 09/17/2019   Page: 54 of 66


(D. Md. 2012) (DOJ filed suit alleging that the City of Baltimore Zoning Code

discriminates against individuals receiving treatment in residential substance abuse

provisions in violation of Title II of the ADA); United States v. N. Ill. Special

Recreation Ass’n, No. 12-c-7613, 2013 WL 1499034 (N.D. Ill. Apr. 11, 2013)

(United States filed suit alleging discrimination against individuals with epilepsy in

violation of Title II).

       When confronted with this issue, courts have routinely concluded that

Congress’s decision to utilize the same enforcement mechanism for Title II as the

Rehabilitation Act, and therefore Title VI, demonstrates that the Attorney General

has the authority to act “by any other means authorized by law” to enforce Title II,

including initiating a civil action. We agree with this reasoning.

               E. Federalism Principles Do Not Alter Our Conclusion

       Florida contends that principles of federalism dictate a different result and

complains that “the federal government has haled a State into court over questions

that go to the heart of its sovereignty: the weighing of competing healthcare

policies.” Relying on Gregory v. Ashcroft, 501 U.S. 452 (1991), Florida asserts that

Congress did not make a clear statement in Title II that it intended to “empower the

federal executive to sue the States[.]” Florida argues that we should not presume

that Congress intended to authorize such litigation without a clear statement because




                                         54
              Case: 17-13595     Date Filed: 09/17/2019    Page: 55 of 66


federal enforcement actions impose “considerable federalism costs,” and such

litigation is “coercive.”

      In Gregory, the Supreme Court considered whether a mandatory age-based

retirement provision for judges in the Missouri Constitution violated the Age

Discrimination in Employment Act (“ADEA”). 501 U.S. at 455. The Court

recognized that, under the Supremacy Clause, Congress may legislate in areas

usually controlled by states provided that it is within its constitutional authority. Id.

at 460. But, the Court pointed out, the structure of a State’s government and the

qualifications it establishes for exercising government authority are fundamental

questions of sovereignty, particularly when it comes to identifying constitutional

officers. Ibid. For Congress to interfere with those issues would seriously disrupt

the “usual constitutional balance of federal and state powers.” Ibid. Therefore, the

Court would not read the ADEA to reach state judges unless Congress expressly

indicated that it should. Because the ADEA identified an exception for “appointees

on the policymaking level,” the Court decided that was “sufficiently broad” to permit

a conclusion that the ADEA did not reach state judges. Id. at 467. Gregory instructs

us that, to alter the usual balance between state and federal interests, Congress must

speak clearly.

      Congress has done so. Twenty years ago, in Pennsylvania Dep’t of Corr. v.

Yeskey, 524 U.S. 206, 208 (1998), the Supreme Court considered whether Title II


                                           55
               Case: 17-13595       Date Filed: 09/17/2019       Page: 56 of 66


applied to state prisons. “Assuming, without deciding, that the plain-statement rule”

of Gregory controlled the application of the ADA to state prisons, the Court

concluded that, unlike in Gregory, the language of the ADA “plainly cover[ed] state

institutions without any exception that could cast the coverage of prisons into doubt.”

Id. at 209–10 (citing 42 U.S.C. § 12131(1)(B)). 24

       Our analysis is similarly straightforward. Even assuming the “plain statement

rule” applies, Congress expressly intended for Title II to reach states. Title II of the

ADA defines “public entities” as “any State or local government,” or “any

department, agency, special purpose district, or other instrumentality of a State or

States or local government . . . .” 42 U.S.C. § 12131(1)(A)–(B). Florida has been a

state since 1845. Thus, it “fall[s] squarely within the statutory definition of ‘public

entity[]’ . . . .” Yeskey, 524 U.S. at 210.

       Florida may have valid complaints about this lawsuit, but whether it is

amenable to suit by the United States is not one of them. The Supreme Court has

consistently recognized that, “[i]n ratifying the Constitution, the States consented to

suits brought by other states or by the Federal Government.” Alden v. Maine, 527




       24
          The Supreme Court declined to consider whether the application of the ADA to state
prisons was a constitutional exercise of Congress’s power under either the Commerce Clause or
§ 5 of the Fourteenth Amendment because the courts below had not considered the issue.
Pennsylvania Dep’t of Corr. v. Yeskey, 524 U.S. 206, 212–13 (1998). We similarly do not need
to reach the question of whether application of the ADA to a state is a constitutional exercise of
Congressional power because it is not before us.
                                               56
             Case: 17-13595     Date Filed: 09/17/2019   Page: 57 of 66
U.S. 706, 755 (1999). States do not retain sovereign immunity from suits brought

by the federal government. See West Virginia v. United States, 479 U.S. 305, 311

n.4 (1987); Seminole Tribe of Fla. v. Florida, 517 U.S. 44, 71 n.14 (1996);

Principality of Monaco v. Mississippi, 292 U.S. 313, 329 (1934); United States v.

Miss. Dep’t of Pub. Safety, 321 F.3d 495, 498–99 (5th Cir. 2003) (concluding that

the Eleventh Amendment does not bar the United States from suing a state to enforce

Title I of the ADA).

      To be sure, there are “federalism costs inherent in referring state decisions

regarding the administration of treatment programs and the allocation of resources

to the reviewing authority of the federal courts.” Olmstead, 527 U.S. at 610

(Kennedy, J., concurring). But the Supreme Court struck that balance in Olmstead,

holding that the requirement that States provide community-based treatment must

be tempered by: (1) a determination by the State’s treatment professionals that such

placement is appropriate; (2) the individuals to receive such treatment do not oppose

it; and (3) the placement can be accommodated, considering the state’s resources

and the needs of other individuals who receive such treatment. Id. at 607. The same

considerations in Olmstead apply to the merits of this case. Florida’s federalism

concerns do not dictate a different result.




                                          57
             Case: 17-13595     Date Filed: 09/17/2019   Page: 58 of 66


                                  CONCLUSION

      When Congress chose to designate the “remedies, procedures, and rights” in

§ 505 of the Rehabilitation Act, which in turn adopted Title VI, as the enforcement

provision for Title II of the ADA, Congress created a system of federal enforcement.

The express statutory language in Title II adopts federal statutes that use a remedial

structure based on investigation of complaints, compliance reviews, negotiation to

achieve voluntary compliance, and ultimately enforcement through “any other

means authorized by law” in the event of noncompliance. In the other referenced

statutes, the Attorney General may sue. The same is true here.

      For the foregoing reasons, we REVERSE the district court’s judgment and

REMAND for proceedings consistent with this opinion.




                                         58
             Case: 17-13595     Date Filed: 09/17/2019    Page: 59 of 66


BRANCH, Circuit Judge, dissenting:

      Because the United States is not a “person alleging discrimination” under

Title II of the Americans with Disabilities Act (“ADA”), Title II does not provide

the Attorney General of the United States with a cause of action to enforce its

priorities against the State of Florida. Accordingly, I respectfully dissent.

      The relevant text of Title II states:

      The remedies, procedures, and rights set forth in section 794a of Title
      29 shall be the remedies, procedures, and rights this subchapter
      provides to any person alleging discrimination on the basis of
      disability in violation of section 12132 of this title.

42 U.S.C. § 12133 (emphasis added). The language of this provision is

unambiguous. Title II provides enforcement rights “to any person alleging

discrimination.” Thus, the question is whether the Attorney General is a “person

alleging discrimination” under Title II.

      To answer that question, we apply “a ‘longstanding interpretive presumption

that ‘person’ does not include the sovereign,’ and thus excludes a federal agency.”

Return Mail, Inc. v. USPS, 587 U.S. ____, No. 17-1594, 2019 WL 2412904, at *5

(June 10, 2019) (quoting Vermont Agency of Natural Resources v. US ex rel.

Stevens, 529 U.S. 765, 780–781 (2000)). In Return Mail, the Supreme Court

considered whether the United States Postal Service (“USPS”), a federal agency,

was a “person” eligible to seek patent review under the America Invents Act

                                        59
             Case: 17-13595     Date Filed: 09/17/2019   Page: 60 of 66


(“AIA”). USPS had petitioned for review of Return Mail’s patent under two

sections of the AIA that allow for post-issuance patent review. Id. at *4–5.

However, the language of the AIA limited post-issuance review proceedings to “a

person who is not the owner of a patent,” id. (citing 35 U.S.C. §§ 311(a), 321(a)),

or when “the person or the person’s real party in interest or privy has been sued for

infringement.” Id. (citing AIA § 18(a)(1)(B), 125 Stat. 330). Thus, the direct

question presented to the Supreme Court in Return Mail was: “whether a federal

agency is a ‘person’ capable of petitioning for post-issuance review under the

AIA.” Id. In concluding that the Government presumptively is not a “person” for

purposes of federal statutes, the Supreme Court explained:

       This presumption reflects “common usage.” United States v. Mine
       Workers, 330 U.S. 258, 275 (1947). It is also an express directive
       from Congress: The Dictionary Act has since 1947 provided the
       definition of “person” that courts use “[i]n determining the meaning of
       any Act of Congress, unless the context indicates otherwise.” 1 U.S.C.
       § 1; see Rowland v. California Men’s Colony, Unit II Men’s Advisory
       Council, 506 U.S. 194, 199–200 (1993). The Act provides that the
       word “person . . . include[s] corporations, companies, associations,
       firms, partnerships, societies, and joint stock companies, as well as
       individuals.” § 1. Notably absent from the list of “person[s]” is the
       Federal Government. See Mine Workers, 330 U.S. at 275 (reasoning
       that Congress’ express inclusion of partnerships and corporations in §
       1 implies that Congress did not intend to include the Government).
       Thus, although the presumption is not a “hard and fast rule of
       exclusion,” United States v. Cooper Corp., 312 U.S. 600, 604–605
       (1941), “it may be disregarded only upon some affirmative showing
       of statutory intent to the contrary.” Stevens, 529 U.S. at 781.

Id. at *6.


                                         60
               Case: 17-13595        Date Filed: 09/17/2019       Page: 61 of 66


       Given Return Mail’s clear explanation of the presumption in favor of

excluding the Federal Government from the definition of “person,” I approach the

analysis of Title II the same way. As such, I begin with the presumption that

“person alleging discrimination,” 42 U.S.C. § 12133, does not include the United

States. See Return Mail, 2019 WL 2412904, at *5. In order to overcome “the

presumption that a statutory reference to a ‘person’ does not include the

Government,” there must be “some indication in the text or context of the statute

that affirmatively shows Congress intended to include the Government” in its

definition of “person.” Id. Nothing in the text of Title II overcomes this

presumption. But Return Mail states that context matters, too. And so I next

examine the enforcement language contained in the other Titles of the ADA. 1

       In Title I of the ADA, the enforcement language provides as follows:

       The powers, remedies, and procedures set forth in . . . this title shall
       be the powers, remedies, and procedures this subchapter provides to
       the Commission, to the Attorney General, or to any person
       alleging discrimination on the basis of disability in violation of any
       provision of this chapter, or regulations promulgated under section
       12116 of this title, concerning employment.




       1
          The ADA contains three primary subchapters, each referred to as a separate “Title.”
Each Title “forbids discrimination against persons with disabilities in three major areas of public
life: employment, which is covered by Title I of the statute; public services, programs, and
activities, which are the subject of Title II; and public accommodations, which are covered by
Title III.” Tennessee v. Lane, 541 U.S. 509, 516–17 (2004).
                                                61
             Case: 17-13595      Date Filed: 09/17/2019    Page: 62 of 66


42 U.S.C. § 12117(a) (emphasis added). The text of Title I thus explicitly conveys

the “powers, remedies, and procedures . . . to the Attorney General.” Id. Title II

echoes the “any person alleging discrimination” language contained in Title I, but

the reference to “the Attorney General” is conspicuously missing from Title II.

Compare 42 U.S.C. § 12133, with 42 U.S.C. § 12117(a).

      Title III of the ADA also contains language bestowing enforcement

authority on the Attorney General:

      If the Attorney General has reasonable cause to believe that—(i) any
      person or group of persons is engaged in a pattern or practice of
      discrimination under this subchapter; or (ii) any person or group of
      persons has been discriminated against under this subchapter and such
      discrimination raises an issue of general public importance, the
      Attorney General may commence a civil action in any appropriate
      United States district court.

42 U.S.C. § 12188(b)(B) (emphasis added). The text of Title III of the ADA is

even more explicit than the text of Title I and clearly provides the Attorney

General with the authority to bring a civil suit in federal court. Title II, by contrast,

is entirely devoid of any reference to “the Attorney General” or the power to

“commence a civil action.” Compare 42 U.S.C. § 12133 with 42 U.S.C.

§ 12188(b)(B).

      The difference in language across the ADA’s three titles is noteworthy. It is

well settled that, “where Congress includes particular language in one section of a

statute but omits it in another section of the same Act, it is generally presumed that


                                           62
              Case: 17-13595     Date Filed: 09/17/2019    Page: 63 of 66


Congress acts intentionally and purposely in the disparate inclusion or exclusion.”

Russello v. United States, 464 U.S. 16, 23 (1983) (quoting United States v. Wong

Kim Bo, 472 F.2d 720, 722 (5th Cir. 1972)). If Congress had intended to grant a

civil cause of action to the Attorney General in Title II, “it presumably would have

done so expressly as it did in” Titles I and III. See Russello, 464 U.S. at 23.

      Yet the majority essentially reads Title III’s language (that “the Attorney

General may commence a civil action in any appropriate United States district

court”) into Title II. Although the majority readily admits that, “at first glance,

Title II’s enforcement provision is not as specific as those in Titles I and III,” it

finds these differences inconsequential. The majority reasons that the differences

between Title II and the other subchapters of the ADA “should not dictate a

conclusion that, absent greater specificity, we should simply assume that a single

word in § 12133 ends all inquiry.” As discussed above, the inquiry does, in fact,

turn on a single word. Accordingly, it is clear that the Attorney General is not a

“person alleging discrimination” under Title II.

      Notably, however, the United States does not argue that the Attorney

General is a “person alleging discrimination.” The United States instead argues

that “Title II provides to ‘persons’ alleging discrimination the ‘remedies,

procedures, and rights’—including the prospect of Attorney General

enforcement—that are provided to persons under the Rehabilitation Act and Title


                                           63
              Case: 17-13595     Date Filed: 09/17/2019     Page: 64 of 66


VI.” The majority agrees with the United States: “Focusing solely on the word

‘person’ and the difference in the language of enforcement provisions within the

ADA ignores” the presumption that “Congress legislated in light of existing

remedial structures.” But “[f]ocusing solely on the word ‘person’” is precisely

where this case should begin and end. Because the Attorney General of the United

States—on behalf of the United States itself and not on behalf of any individuals

served by the State of Florida—filed suit in this case, it is the United States that

must have a cause of action to enforce Title II. And that determination necessarily

depends on whether the Attorney General is a “person alleging discrimination”

under the text of Title II. Because he is not such a person, the Attorney General

has none of the “rights, procedures, and remedies” available under the

Rehabilitation Act and Title VI. Accordingly, in this case, it is legally irrelevant

what those “rights, procedures, and remedies” are because he simply does not

possess those rights with respect to Title II. I do not agree that the multitude of

cross-references to other federal regulatory schemes somehow provides a cause of

action that does not otherwise exist in the text of Title II.

      The Attorney General also insists that “a holding that the Attorney General

cannot continue to bring lawsuits to enforce Title II would seriously undermine

federal enforcement of the ADA against public entities.” But we cannot expand

the definition of “person” just because such an interpretation would “further the


                                           64
             Case: 17-13595      Date Filed: 09/17/2019    Page: 65 of 66


purpose of the” statute. Return Mail, 2019 WL 2412904, at *10 n.11. “Statutes

rarely embrace every possible measure that would further their general aims, and,

absent other contextual indicators of Congress’ intent to include the Government in

a statutory provision referring to a ‘person,’ the mere furtherance of the statute’s

broad purpose does not overcome the presumption in this case.” Id. See Cooper,

312 U.S. at 605 (“[I]t is not our function to engraft on a statute additions which we

think the legislature logically might or should have made”). And Title II remains

enforceable—even if the Attorney General does not have enforcement authority—

because, as the Attorney General acknowledges, a “person alleging discrimination”

may still enforce Title II through a private right of action.

      Both the United States and the majority make much of the fact that “one of

the purposes of the ADA was to ensure that the Federal Government ‘play[ed] a

central role in enforcing the standards established in this chapter on behalf of

individuals with disabilities.’” But, even if we find—as I do—that Title II does not

allow the Attorney General to bring suit, the federal government will continue to

“play a central role in enforcing the standards established in [the ADA] on behalf

of individuals with disabilities.” 42 U.S.C. § 12101(b)(3). Title I and Title III of

the ADA clearly and explicitly confer enforcement authority on the Attorney

General. See 42 U.S.C. §§ 12117(a), 12188(b)(B). Accordingly, a holding that the

Attorney General cannot sue the States to enforce Title II does not affect, in any


                                           65
             Case: 17-13595      Date Filed: 09/17/2019    Page: 66 of 66


way, the Attorney General’s ability to enforce the other Titles of the ADA. Thus,

the ADA’s broad statutory purpose rationally coexists with the holding that the

Attorney General cannot file federal lawsuits to enforce Title II.

      Because the text of Title II is determinative, and because that text does not

provide the Attorney General with a cause of action to enforce Title II against the

State of Florida, I would affirm the order of the district court. I respectfully

dissent.




                                          66